        Case 3:19-cv-01743-SI       Document 54     Filed 11/08/19   Page 1 of 57




Stephen Manning (SBN 013373)                   Karen C. Tumlin (admitted pro hac vice)
stephen@innovationlawlab.org                   karen.tumlin@justiceactioncenter.org
Nadia Dahab (SBN 125630)                       Esther H. Sung (admitted pro hac vice)
nadia@innovationlawlab.org                     esther.sung@justiceactioncenter.org
INNOVATION LAW LAB                             JUSTICE ACTION CENTER
333 SW Fifth Avenue #200                       P.O. Box 27280
Portland, OR 97204                             Los Angeles, CA 90027
Telephone: +1 503 241-0035                     Telephone: +1 323 316-0944
Facsimile: +1 503 241-7733

Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                 PORTLAND DIVISION

JOHN DOE #1; JUAN RAMON MORALES;               Case No.: 3:19-cv-01743-SB
JANE DOE #2; JANE DOE #3; IRIS
ANGELINA CASTRO; BLAKE DOE;
BRENDA VILLARRUEL; and LATINO
NETWORK,

                            Plaintiffs,

       v.                                      DECLARATION OF LEIGHTON KU IN
                                               SUPPORT OF PLAINTIFFS’ MOTION
                                               FOR A PRELIMINARY INJUNCTION

DONALD TRUMP, in his official capacity as
President of the United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; KEVIN MCALEENAN, in his
official capacity as Acting Secretary of the
Department of Homeland Security; U.S.
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in
his official capacity as Secretary of the
Department of Health and Human Services;
U.S. DEPARTMENT OF STATE;
MICHAEL POMPEO, in his official capacity
as Secretary of State; and UNITED STATES
OF AMERICA,

                            Defendants.
           Case 3:19-cv-01743-SI      Document 54       Filed 11/08/19     Page 2 of 57




                            DECLARATION OF LEIGHTON KU

       I, Leighton Ku, declare pursuant to 28 U.S.C. § 1746 that the following is true and

correct:

       1.      My name is Leighton Ku. I have personal knowledge of and could testify in

Court concerning the following statements of fact.

       2.      I am a Professor of Health Policy and Management and Director of the Center for

Health Policy Research at the Milken Institute School of Public Health, George Washington

University in Washington, DC. I have attached my Curriculum Vitae as Exhibit A to this

Declaration.

       3.      I am a nationally-known health policy researcher with over 25 years of

experience. I have conducted substantial research about immigrant health, and health care and

costs. I have authored or co-authored more than a dozen articles and reports about immigrant

health issues, including articles in peer-reviewed journals such as Health Affairs and American

Journal of Public Health, as well as scholarly reports published by diverse non-profit

organizations including the Social Science Research Network, the Migration Policy Institute, the

Cato Institute and the Commonwealth Fund, as well as many more articles and reports on other

subjects. I have testified before the U.S. Senate Finance Committee about immigrant health

issues and provided analyses and advice to state governments and non-governmental

organizations in many states about immigrant health.

       4.      I have expertise in health and public policy and in quantitative data analysis. I

have conducted quantitative analyses for most of my career, including analyses for a federal

agency, two think tanks and now at a university. I have taught statistical analysis and research

methods at the graduate school level for over 25 years, training hundreds of graduate students. I



Page 2 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION
          Case 3:19-cv-01743-SI         Document 54         Filed 11/08/19      Page 3 of 57




have authored or co-authored more than 90 papers in peer-reviewed journals and hundreds of

other reports, most of which were quantitative analyses. I have consulted with the Congressional

Budget Office and numerous federal and state agencies.

        5.      I provided expert declarations about the effects of terminating Deferred Action for

Childhood Arrivals on health insurance coverage and states in State of New York, et al. v Trump,

et al.1 in November 2017 and in State of Texas v. United States, et al. and Karla Perez, et al. in

June 2018.2 In September 2019, I provided three versions of an expert declaration regarding

public health effects of the Department of Homeland Security’s “public charge” rule in La

Clinica de la Raza, et al. v Donald Trump, et al., in the U.S. District Court, Northern District of

California, Make the Road, et al. v Kenneth Cucinelli, et al. and in State of New York, et al. v

U.S. Department of Homeland Security in the U.S. District Court, Southern District of New

York. I have not provided testimony in any other court cases in the past four years.

        6.      I also have knowledge of health insurance and employment through my role as a

voluntary (unpaid, appointed) Executive Board member for the District of Columbia’s Health

Benefits Exchange Authority, which governs the District’s health insurance marketplace, formed

under the federal ACA. This includes oversight of health insurance for small businesses as well

as individual health insurance in the District of Columbia.

        7.      I have a PhD. in Health Policy from Boston University (1990) and Master of

Public Health and Master of Science degrees from the University of California at Berkeley




1       Declaration of Leighton Ku in State of New York, et al. v Donald Trump, et al. in U.S. District
Court for the Eastern District of New York. Nov. 22, 2017.
2       Declaration of Leighton Ku in State of Texas v. United States of America, et al. and Karla
Perez, et al., Defendant-Intervenor in U.S. District Court for the Southern District of Texas,
Brownsville Division, June 14, 2018.
Page 3 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION
         Case 3:19-cv-01743-SI         Document 54      Filed 11/08/19      Page 4 of 57




(1979). Prior to becoming a faculty member at George Washington University, I was on the staff

of the Urban Institute and the Center on Budget and Policy Priorities.

       8.      I have been engaged by counsel for the Plaintiffs in this case to evaluate public

health issues regarding the Presidential Proclamation of October 4, 2019, Presidential

Proclamation on the Suspension of Entry of Immigrants Who Will Financially Burden the United

States Healthcare System.3

                                                  Summary

       9.      Briefly, my review indicates that the President and the State Department, which is

charged with implementing the proclamation, failed to conduct a careful and reasoned analysis of

the policy. There is no compelling evidence that uninsured or publicly insured visa applicants

pose a serious burden to the American health care system, certainly not one that justifies the

urgent adoption of this policy without an appropriate rule-making procedures including notice

and comment. Analyses of federal survey data indicate that uninsured recent immigrants are

responsible for less than one-tenth of one percent of the total medical costs in the nation and do

not create an overwhelming burden for our health system. Analyses of recent Census data

suggest that the President’s policy could reduce the number of visas approved for legal

immigration by more than half, or 293,000 persons per year, because they lack the approved

forms of insurance. This represents a massive shift in American immigration policy, made

without a reasoned approach to administrative rulemaking. The Administration has failed to

carefully consider the ramifications of this policy, which could have serious negative effects on

the well-being of the nation and its residents.




3      Trump D. Presidential Proclamation on the Suspension of Entry of Immigrants Who Will
Financially Burden the United States Healthcare System. The White House. Oct. 4, 2019.
Page 4 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION
      Case 3:19-cv-01743-SI   Document 54   Filed 11/08/19   Page 5 of 57




Page 5 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION
         Case 3:19-cv-01743-SI        Document 54       Filed 11/08/19     Page 6 of 57




                              Overview of the Presidential Proclamation

       10.     The Presidential Proclamation declared that immigrant visas (visas for those

applying for permanent residence in the United States), would no longer be approved, with

certain exceptions, unless the applicant demonstrated that within 30 days of entering the United

States he or she would have an approved form of health insurance coverage, such as employer-

sponsored health insurance, Medicare or unsubsidized nongroup insurance plan or, if he or she

lacks approved coverage, has “financial resources to pay for reasonably foreseeable medical

costs.” Health insurance such as Medicaid or tax-subsidized health insurance marketplace plans

developed under the Affordable Care Act are not approved forms of health insurance coverage

under this policy. Certain immigrants, such as those already approved for entry or

unaccompanied children under the age of 18, are excluded. The Proclamation made the policy

effective November 3, 2019. It does not apply to those seeking non-immigrant visas for

temporary entry to the United States, such as students, temporary workers or tourists.

       11.     The stated rationale for this proclamation was that uninsured immigrants pose a

hazard to the nation because they use uncompensated health care services that create burdens for

hospitals, the government and to the public. It asserts that immigrants’ use of health care such as

emergency services may crowd out care for citizens and other members of the public.

       12.     I note that the proclamation does not provide any estimates related to the costs of

care for those who are recent immigrants, who are the target of the policy. Nor does it explain

why health insurance programs like Medicaid or tax-subsidized coverage under health insurance

marketplaces formed by the Affordable are not approved forms of health insurance.




Page 6 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION
          Case 3:19-cv-01743-SI        Document 54       Filed 11/08/19     Page 7 of 57




         13.   Finally, it does not provide a rationale for why this is such an urgent problem that

it had to be adopted within a month of the date of the proclamation and without standard

procedures that apply to federal rule-making, such as the opportunity for notice and comment.

         14.   On October 30, 2019, the State Department issued an emergency request for

public comment4 about the collection of information about visa applicants’ health insurance

coverage, requesting that comments be submitted in two days, by November 1, 2019, much

shorter than the standard 60 day comment period that pertains to the review of information

collection. In the notice, the Department estimated that 450,500 persons per year would be asked

about health insurance coverage, but did not estimate how many might be denied visas, nor did it

explain how consular officers would assess if applicants had “financial resources to pay for

reasonably foreseeable medical costs.”

         15.   On October 30, a coalition of organizations, including the Justice Action Center,

Innovation Law Lab and the American Immigration Lawyers Association, filed a complaint

challenging the Proclamation. Two days later, they filed a motion for a temporary restraining

order. On November 2, 2019, the U.S. District Court for the District of Oregon issued a

temporary restraining order, blocked implementation of the rule worldwide, and called for a

November 22 hearing to consider a preliminary injunction.5

                   The Weak Basis for the Proclamation and the Lack of Analysis

         16.   The government presents virtually no analysis justifying its policy or the urgent

need for adoption. A good place to begin is: What types of health insurance coverage do visa



4 U.S.
     Department of State. Notice of Information Collection Under OMB Emergency
    Review: Immigrant Health Insurance Coverage. Federal Register, 84(210): 58199-200,
    Oct. 30, 2019.
5United States District Court, District of Oregon. Temporary Restraining Order in John Doe #1, et al.
v Donald Trump, et al. Case No. 3:19-cv-01743-SB. November 2, 2019.
Page 7 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION
          Case 3:19-cv-01743-SI       Document 54       Filed 11/08/19     Page 8 of 57




applicants have or expect to have soon after arrival? And what is the value of uncompensated

care provided to legally admitted immigrants who might have been affected by this policy?

Although I have studied data about health insurance, health care and immigrants for many years,

I am not aware of any information that accurately answers this question. Indeed, to the best of

my knowledge, the first attempt to collect such information is entailed in the State Department’s

effort to ask about health insurance coverage, although this was not for the purpose of analysis,

but for the purpose of denying visa applications.6 Although the State Department estimated that

450,500 people applying for visas would need to be asked the question, there are no estimates of

how many would be denied entry because they lack the approved forms of insurance coverage.

         17.   I sought to examine these issues with currently available data, using a nationally

representative survey called the Medical Expenditure Panel Survey (MEPS) conducted by the

federal Agency for Healthcare Research and Quality.7 I analyzed the most recent full-year MEPS

data for 2017. To represent the types of people who might be affected, I examined the status and

medical expenditures for recent immigrants (those born outside the U.S.), who entered the U.S.

within five years of the date of the survey. This group of recent immigrants includes recently

admitted legal immigrants aged 18 to 64, those targeted by the proclamation, but also naturalized

citizens and undocumented immigrants; the survey does not have more detailed data about their

precise immigration status. To assess the scope of the costs associated with uninsured recent

immigrants, I compared them to “not recent immigrant” adults, which includes U.S.-born

citizens and immigrants who have been in the U.S. for five years or more. I recognize that this is



6   U.S. Department of State. Notice of Information Collection Under OMB Emergency
      Review: Immigrant Health Insurance Coverage. Federal Register, 84(210): 58199-200,
      Oct. 30, 2019.
7Agency for Healthcare Research and Quality, HHS. Medical Expenditure Panel Survey.
https://meps.ahrq.gov/mepsweb/index.jsp
Page 8 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION
         Case 3:19-cv-01743-SI          Document 54     Filed 11/08/19    Page 9 of 57




not an ideal analysis, but it should provide a rough idea of the impacts. Table 1 below presents

data about the percent of American adults and uninsured adults who are recent uninsured

immigrants. Recent, uninsured immigrants are only 0.3 percent of American adults and only 2.9

percent of all uninsured adults.

 Table 1. Distribution of Recent Immigrant and Insurance Status, Adults 18-64
                                           % Total        % Total
 Category                               Population      Uninsured
 Not Recent Immigrant & Insured               89.2%
 Not Recent Immigrant & Uninsured              9.5%         97.1%
 Recent Immigrant & Insured                    1.0%
 Recent Immigrant & Uninsured                  0.3%          2.9%
 Source: Analysis of 2017 Medical Expenditure Panel Survey


       18.     Next I considered the medical costs incurred in providing care for these adults.

Table 2 presents the average medical expenditure per person in 2017. Table 3 combines

information about the share of the population that each group represents and their average

medical expenditures to show the overall fraction of national medical expenditures incurred in

care for recent uninsured immigrants.

 Table 2. Per Person Annual Medical Expenditures by Immigrant and Insurance Status
                                           Average         Average
                                              Total    Ambulatory    Average                     Average
                                           Medical         Medical Emergency                    Inpatient
 Category                             Expenditures Expenditures Expenditures                 Expenditures
 Not Recent Immigrant & Insured              $5,071         $1,345      $221                      $1,087
 Not Recent Immigrant & Uninsured            $1,369           $308      $144                        $398
 Recent Immigrant & Insured                  $2,439         $1,039      $169                        $449
 Recent Immigrant & Uninsured                  $933            $48       $61                        $447
 Source: Analysis of 2017 Medical Expenditure Panel Survey




Page 9 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION FOR
A PRELIMINARY INJUNCTION
        Case 3:19-cv-01743-SI        Document 54          Filed 11/08/19   Page 10 of 57




 Table 3. Distribution of Total U.S. Medical Expenditures by Immigrant and Insurance Status
                                                         % of Total
                                     % of Total US Ambulatory       % of Total % of Total
                                            Medical        Medical  Emergency   Inpatient
 Category                             Expenditures Expenditures Expenditures Expenditures
 Not Recent Immigrant & Insured              96.65%         96.80%     92.70%     95.71%
 Not Recent Immigrant & Uninsured             2.77%          2.35%      6.42%      3.72%
 Recent Immigrant & Insured                   0.52%          0.84%      0.80%      0.44%
 Recent Immigrant & Uninsured                 0.06%          0.01%      0.08%      0.13%
 Source: Analysis of 2017 Medical Expenditure Panel Survey


As seen in Table 2, immigrants generally use much less medical care than those who are not

recent immigrants, particularly when they are uninsured. Thus, the average annual medical

expenditure per recent uninsured immigrant is $933, less than one-fifth the amount used by the

largest group, insured adults who are not recent immigrants ($5,071). This pattern holds true for

ambulatory care (care at doctors’ offices), emergency care and inpatient hospital care; uninsured

immigrants use very little care, compared with others. As seen in Table 3, when I factor in how

many people are in each category, we can see that recent uninsured immigrants use less than

one-tenth of one percent (0.06 percent) of total American medical resources and just 0.08 percent

of emergency care expenditures. If I was able to further confine the analysis to recent legally

admitted non-citizen immigrants, such as visa applicants hope to be, the share of medical costs

for target population of the President’s proclamation would be much smaller. Given how little

medical care is used by uninsured recent immigrants, there is no reasonable basis to believe that

immigrants are creating a massive fiscal burden for the nation, nor that care for uninsured recent

immigrants is crowding out care for citizens or others.

       19.     There is no reasonable evidentiary basis for the President’s claim that providing

uncompensated care for uninsured recent immigrants hinders citizens or others from getting

medical care. The Administration has failed to provide evidence that it adequately developed

Page 10 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION
FOR A PRELIMINARY INJUNCTION
        Case 3:19-cv-01743-SI        Document 54       Filed 11/08/19      Page 11 of 57




analyses supporting its stated policy rationale. Indeed, if the President is concerned about

reducing uncompensated care as expressed in the proclamation, then it would make more sense

to reduce the share of citizens and immigrants who are uninsured by expanding Medicaid or

other forms of health insurance, such as the health insurance marketplaces.

                  What Are the Potential Effects of the President’s Policy?

       20.     Neither does the government provide any analysis of the potential effect of its

policy. How many immigrant visa applicants might be denied entry because they lack the

approved forms of insurance or because they lack adequate financial resources to pay for medical

care? In addition, how would a consular official determine what the appropriate level of

financial resources is? Neither the President nor the State Department addressed these issues.

       21.     Recent analyses by the Migration Policy Insitute, based on analyses of 2014-16

American Community Survey data, found that, among adult green-card holders who entered the

U.S. in the past two years, 34 percent were uninsured and 31 percent were covered by Medicaid

or subsidized insurance that would not count as approved insurance under the Prsidential

proclamation.8 The State Department estimated that 450,500 people per year would be subject to

the proclamation and would be asked about their insurance coverage.9 Unless these immigrants

obtain another type of insurance coverage or have the undefined level of financial resources to

cover their medical needs, these data suggest that roughly 293,000 visa applicants would be

denied visas each year. In 2018, about 533,000 immigrant visas were issued by the State




8 Gelatt J, Greenberg M. Health Insurance Test for Green Card Applicants Could Sharply Cut Future
U.S. Legal Immigration. Migration Policy Institute. Oct. 2019.
https://www.migrationpolicy.org/news/health-insurance-test-green-card-applicants-could-
sharply-cut-future-us-legal-immigration
9 U.S. Department of State. Notice of Information Collection Under OMB Emergency Review:

Immigrant Health Insurance Coverage. Federal Register, 84(210): 58199-200, Oct. 30, 2019.
Page 11 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION
FOR A PRELIMINARY INJUNCTION
        Case 3:19-cv-01743-SI        Document 54       Filed 11/08/19      Page 12 of 57




Department.10 That means this policy alone might reduce the number of legal immigrants to the

United States by about 55 percent.

       22.     What are the implications of such a large and sudden reduction of legal

immigration to the United States? A substantial body of evidence has demonstrated the

importance of immigrants in meeting the nation’s need for workers and in supporting the U.S.

economy, including a landmark report by the National Academy of Sciences.11 It is reasonable to

worry that such a drastic reduction would have major repercussions for America’s economy and

the supply of labor to meet the needs of the nation’s businesses. It would also extend a large

social toll on large numbers Americans who find that they cannot be reunited with family

members living abroad, who may have been waiting years for visas to enter the country. It could

also have serious consequences for the demographic, social and racial/ethnic composition of the

nation. There is no evidence that the Administration considered the potentially sweeping

consequences of its policy.

       23.      Another problematic aspect of the Presidential proclamation is the types of

insurance coverage that it includes and excludes. Although the proclamation describes the

underlying problem as one of uncompensated care, it does not articulate why Medicaid or tax-

subsidized health insurance marketplace coverage are not acceptable forms of insurance

coverage. Evidence indicates the expansion of Medicaid under the Affordable Care Act reduced

uncompensated care levels by over $6 billion.12 If anything, this suggests that if the



10 U.S. State Department. Report of the Visa Office 2018.
https://travel.state.gov/content/travel/en/legal/visa-law0/visa-statistics/annual-reports/report-
of-the-visa-office-2018.html
11 National Academy of Sciences. The Economic and Fiscal Consequences of Immigration.

Washington, DC: National Academy Press. 2017.
12 Dravnove D, Garthwaite G, Ody C. The Impact of the Affordable Care Act’s Medicaid Expansion on

Uncompensated Care and the Potential Effects of Repeal. Commonwealth Fund. May 2017.
Page 12 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION
FOR A PRELIMINARY INJUNCTION
         Case 3:19-cv-01743-SI          Document 54      Filed 11/08/19     Page 13 of 57




Administration is concerned about uncompensated care, it would be more effective to promote

the expansion of Medicaid programs.

       24.     Instead, the proclamation encourages immigrants to purchase short-term

insurance, temporary insurance policies meant to cover people for periods of a few weeks to

several months. These policies are not subject to insurance regulations under the Affordable

Care Act which guarantee certain levels of insurance protection. It is difficult to think of a less

efficient or less useful health insurance mechanism. A recent analysis noted that short-term

insurance plans “benefit insurance companies more than the patients who purchase them.”13 On

average, less than 40 percent of the cost of the insurance premium for a short-term plan is

actually spent on medical care, the majority is profit and administrative costs for the insurance

companies. By comparison, regular health insurance plans spend about twice as much of the

premiums on actual medical care. (In comparison, the administrative costs for Medicaid are

even lower, about 7 percent, making it far more efficient than either.) Because short-term plans,

which need not provide essential health benefits under the Affordable Care Act, often have high

cost-sharing and large insurance exclusions, the short-term plans usually offer less effective

coverage protection than most other insurance and might not effectively protect against

uncompensated care costs. For example, a short-term plan might exclude maternity coverage or

preexisting conditions, so would not protect a woman who delivers a baby or a person who has a

history of diabetes or heart disease.




https://www.commonwealthfund.org/publications/issue-briefs/2017/may/impact-acas-
medicaid-expansion-hospitals-uncompensated-care
13 Livingston S. Short-term health plans spend little on medical care. Modern Healthcare. Aug. 6,

     2019. https://www.modernhealthcare.com/insurance/short-term-health-plans-spend-little-medical-
     care


Page 13 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION
FOR A PRELIMINARY INJUNCTION
        Case 3:19-cv-01743-SI            Document 54    Filed 11/08/19     Page 14 of 57




                             Changing Goals of Immigration Policy

       25.     Much of President Trump’s public statements about immigration policy focus on

the desire to protect the American public from crime and terrorism. But the available evidence

suggests that this does not correspond to actual changes in the reasons immigrants are legally

admitted or denied entry. For example, using data from State Department statistics on visa

denials, in 2016, the last year of the Obama Administration, 4,991 visa applications were denied

due to reasons related to crime, drug abuse or terrorism; this level has remained flat under the

Trump Administration, reaching 4,916 denials in 2018. In comparison, the number of visas

denied due to public charge reasons was 1,076 in 2016 under the Obama Administration and

soared to 13,450 in 2018, after the State Department implemented new public charge policies

that were unrelated to crime or terrorism.14 The analysis above suggests that the new

Presidential proclamation could lead to as many as 293,000 additional visa denials because

immigrants lack the approved types of health insurance, radically reducing the number of

immigrants admitted and constituting a massive shift in American immigration policy. Under

the Administration’s new policies, the primary reason for denying immigrant visas would

become because immigrant applicants are poor or lack the right type of insurance coverage, not

to protect against crime or terrorism.



       I hereby declare under penalty of perjury under the laws of Washington D.C. and the

United States that the foregoing is true and correct.




14State Department. Reports of the Visa Office for 2016 and 2018. See Table XX in each report.
https://travel.state.gov/content/travel/en/legal/visa-law0/visa-statistics.html
Page 14 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION
FOR A PRELIMINARY INJUNCTION
       Case 3:19-cv-01743-SI   Document 54   Filed 11/08/19   Page 15 of 57




DATE: November 8, 2019




                                    Leighton Ku, Ph.D., MPH




Page 15 – DECLARTION OF LEIGHTON KU IN SUPPORT OF PLAINTIFFS’ MOTION
FOR A PRELIMINARY INJUNCTION
Case 3:19-cv-01743-SI   Document 54   Filed 11/08/19   Page 16 of 57




           EXHIBIT A
         Case 3:19-cv-01743-SI           Document 54        Filed 11/08/19       Page 17 of 57




                                        CURRICULUM VITAE

                                            LEIGHTON KU

Professor of Health Policy and Management                                   Telephone: (202) 994-4143
Director, Center for Health Policy Research
Department of Health Policy and Management
Milken Institute School of Public Health
The George Washington University                                                 E-mail: lku@gwu.edu
950 New Hampshire Ave, NW, 6th Floor
Washington, DC 20052

Summary

Leighton Ku, PhD, MPH, is a professor of health policy and management at the George Washington
University (GW). He is a nationally known health policy and health services scholar with more than 25
years of experience. He has examined topics such as national and state health reforms, access to care for
low-income populations, Medicaid, preventive services, the health care safety net, cost and benefits of
health services, and immigrant health. He has authored or co-authored more than 90 peer-reviewed
articles and 200 policy briefs and other translational reports. He directs the Center for Health Policy
Research, a multidisciplinary research center, which includes physicians, attorneys, economists, health
management and policy experts and others, with more than 20 faculty and dozens of staff; it has a
research portfolio in excess of $25 million. He has been principal investigator for a large number of
studies with support from the National Institutes of Health, Centers for Disease Control and Prevention,
Centers for Medicare and Medicaid Services, the Commonwealth Fund and Robert Wood Johnson
Foundation, and other sources. In the course of his career at GW, the Center on Budget and Policy
Priorities and the Urban Institute, he has worked with federal and state executive and legislative agencies,
health care organizations, advocates and others in research, technical assistance, strategic advice and
advocacy. As a faculty, he has taught research methods and policy analysis at the graduate level for
more than 20 years and guided numerous students through dissertations and other research. As a member
of his community, he helped establish and guide the District of Columbia’s Health Benefits Exchange
Authority as a founding member of its Executive Board.

Education

1990      Ph.D., Health Policy, Boston University (Pew Health Policy Fellow in a joint program of
          Boston University and Brandeis University)
1979      M.P.H., Public Health, University of California, Berkeley
1979      M.S., Nutritional Sciences, University of California, Berkeley
1975      A.B. (honors), Biochemistry, Harvard College

Professional Background

2015 – present           Co-Director, PhD Health Policy Program. First at GW Trachtenberg School of
                         Public Policy and Administration, now at Milken Institute School of Public
                         Health.

2012 - present           Executive Board, District of Columbia Health Benefit Exchange Authority
                         (voluntary position).

2008 - present           Director, Center for Health Policy Research, The George Washington University


                                                     1
         Case 3:19-cv-01743-SI         Document 54       Filed 11/08/19      Page 18 of 57




2008 - present         Professor of Health Policy and Management (with tenure), Department of Health
                       Policy and Management, Milken Institute School of Public Health, The George
                       Washington University.

2015- 2016             Interim Chair, Department of Health Policy and Management

2000 - 2008            Senior Fellow, Center on Budget and Policy Priorities, Washington, DC

1992 - present         Professor in Public Policy and Public Administration, Trachtenberg School of
                       Public Policy and Administration, The George Washington University.
                       Secondary appointment. Began as Associate Professorial Lecturer.

1990 - 2000            Principal Research Associate. The Urban Institute, Washington, DC. Began as
                       Research Associate I.

1989 - 1990            Research Manager, SysteMetrics/McGraw-Hill, Cambridge, MA.

1987 - 1989            Pew Health Policy Fellow, Health Policy Institute, Boston University and the
                       Heller School, Brandeis University

1980 - 1987            Program Analyst, Office of Analysis and Evaluation and Supplemental Food
                       Programs Division, Food and Nutrition Service, U.S. Dept. of Agriculture,
                       Alexandria, VA and Washington, DC.

1975 - 1976            Registered Emergency Medical Technician, Dept. of Health and Hospitals,
                       Boston, MA


Publications Authored or Co-authored in Peer-Reviewed Journals

[Aggregate measures of scholarly productivity: H-index = 44, I10-index = 119 (according to Google
Scholar as of June 26, 2019.]

Ku L, Han X, Chen C, Vujicic M. Dental Education and Other Factors Associated with Medicaid
Pediatric Dental Participation, submitted for publication, Sept. 2019.

Han X, Ku L. Enhancing Staffing in Rural Community Health Centers Can Improve Behavioral Health
Care. Forthcoming, Health Affairs,Dec. 2019.

Brantley E, Pillai D, Ku L. Associations of Work Requirements and Supplemental Nutrition Assistance
Program Participation by Race/Ethnicity and Disability Status, 2013-2017. Submitted for publication.

Ku L, Chen-Bowers N, Babb S, Lo C, Brantley E, Seeff L, Brusuelas K. Collaborations to Increase
Tobacco Cessation Between Public Health and Medicaid: The CDC’s 6|18 Initiative. Submitted for
publication.

Wang X, Babb S, Xu X, Ku L, Glover-Kudon R, Armour B. Use of Cessation Treatments is Low
among Medicaid Smokers Who Try to Quit, in process.




                                                  2
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 19 of 57



Ku L, Brantley E, Pillai D. The Effect of Work Requirements on SNAP Enrollment and Benefits from
2013 to 2017. American Journal of Public Health. 2019 Oct., 109(10): 1446-1451.
https://ajph.aphapublications.org/doi/pdf/10.2105/AJPH.2019.305232

Behn M, Pace L, Ku L. The Trump Administration’s Final Regulations Limit Insurance Coverage of
Contraception. Women’s Health Issues. 2019 Jan 7. p: S1049-3867.
https://doi.org/10.1016/j.whi.2018.12.003

Han X, Pittman P, Erickson C, Mullan F, Ku L. Effect of the National Health Service Corps on Clinician
Staffing and Patient Visits in Federally Qualified Health Centers. Medical Care. 2019. Published online
ahead of print. DOI: 10.1097/MLR.0000000000001209.

Bruen BK, Ku L. The Effects of Community Health Center Care on Medical Expenditures for Children
and Adults: Propensity Score Analyses. Journal of Ambulatory Care Management, 2019; 42(2): 128-37.
https://journals.lww.com/ambulatorycaremanagement/Fulltext/2019/04000/The_Effects_of_Community_
Health_Center_Care_on.8.aspx

Lantz P, Miller G, Ryhan C, Rosenbaum S, Ku L, Iovan S. “Pay for Success” Financing and Home-
Based Multicomponent Childhood Asthma Interventions: Modeling Results from the Detroit Medicaid
Population. Milbank Quarterly. 2018; 96(2): 272-99.

Brantley E, Greene J, Bruen B, Steinmetz E, Ku L. Policies Affecting Medicaid Beneficiaries’ Smoking
Cessation Behaviors. Nicotine & Tobacco Research, 2018. 21(4): 197-204.

Holla N, Brantley E, Ku L. Physicians’ Recommendations to Medicaid Patients about Tobacco
Cessation. American Journal of Preventive Medicine, Dec. 2018. 55(6): 762–769.

Ku L, Steinmetz E, Bysshe T, Bruen B. Crossing Boundaries: Medicaid and Public Health Collaborations
to Help Smokers Quit, Public Health Reports, 2017 Feb, Vol. 132(2) 164-170.

Han X, Luo Q, Ku L. Medicaid Expansions and Increases in Grant Funding Increased the Capacity of
Community Health Centers, Health Affairs, 2017 Jan.; 36 (1):49-56.

Lantz P, Rosenbaum S, Ku L, Iovan S. Pay for Success Initiatives in the U.S.: Potential and Challenges
as a Strategy for Population Health Improvement, Health Affairs, 2016 Nov; 35:2053-2061

Pittman P, Masselink L, Bade L, Frogner B, Ku L. Determining Medical Staff Configurations in
Community Health Centers: CEO Perspectives. Journal of Healthcare Management, 61(5): 364-77,
Sept./Oct 2016.

Frogner B, Pittman P, Masselink Ku L L, Do Years of Experience with EHRs Matter for Productivity in
Community Health Centers? Journal of Ambulatory Care Management. 2017 Jan/Mar; 40(1): 36-47.

Ku L, Brantley E, Bysshe T, Steinmetz E, Bruen B. How Medicaid and Other Public Policies Affect
Utilization of Tobacco Cessation. Preventing Chronic Diseases, 2016 Oct;13:160234. DOI:
http://dx.doi.org/10.5888/pcd13.160234.2016.

Labarthe D. Goldstein L, Antman E, Arnett D, Fonarow G, Alberts M, Hayman L, Khera A, Sallis J,
Daniels S, Sacco R, Li S, Ku L, Lantz P, Robinson J, Creager M, Van Horn L, Kris-Etherton P,
Bhatnagar A, Whitsel L. Evidence-Based Policy Making: Assessment of the American Heart
Association's Strategic Policy Portfolio. Circulation, 2016 May 3; 133(18):e615-53.


                                                   3
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 20 of 57



Ku L. Letter: Treating Unhealthy Behaviors: The Author Replies. Health Affairs, 35(3):551, March
2016.

Bruen B, Steinmetz E, Bysshe T, Glassman P, Ku L. Care for Potentially Preventable Dental Conditions
in Operating Rooms by Medicaid Children, Journal of the American Dental Association, 2016 Sept.
:147(9):702-708 (cover story)

Ku L, Bysshe T, Steinmetz E, Bruen B. Health Reform, Medicaid Expansions and Women’s Cancer
Screening, Women’s Health Issues, Feb. 2016. http://dx.doi.org/10.1016/j.whi.2016.01.0

August E, Steinmetz E, Gavin L, Rivera M, Pazol K, Moskosky S, Weik T, Ku L. Projecting the Unmet
Need and Costs for Contraception Services after Health Care Reform, American Journal of Public Health.
106(2): 334–341, Feb. 2016. doi:10.2105/AJPH.2015.302928

Ku L Bruen B, Steinmetz E, Bysshe T. Medicaid Tobacco Cessation: Big Gaps Remain In Efforts To Get
Smokers To Quit, Health Affairs, 35:62-70, Jan. 2016; doi:10.1377/hlthaff.2015.0756

Ku L. Capsule Commentary: Unauthorized Immigrants: Contributing to Medicare, But Left Out, Journal
of General Internal Medicine, 31(1):100, Jan. 2016.

Ku L. Immigrants Face Barriers Both as Health Care Patients and Providers, Harvard Health Policy
Review, 15(1):22-24, Fall 2015.

Jones E, Ku L. Sharing a Playbook: Integrated Care in Community Health Centers, American Journal of
Public Health. 105(1). 2028-2034, October 2015, doi: 10.2105/AJPH.2015.302710

Jones E, Zur J, Rosenbaum S, Ku L. Opting Out of Medicaid Expansion: Impact on Encounters With
Behavioral Health Specialty Staff in Community Health Centers. Psychiatr Serv. 2015 Dec
1;66(12):1277-82.

Zur J, Ku L. Factors Associated with Geographic Variation in Psychiatric Prescription Drug
Expenditures among Medicaid Beneficiaries, Journal of Behavioral Health Services & Research, epub
ahead of print July 24, 2015, doi: 10.1007/s11414-015-9471-x.

Ku L, Frogner B, Steinmetz E, Pittman P. Community Health Centers Use Diverse Staffing and Can
Provide Lessons for Other Medical Practices, Health Affairs 34(1):95-103, Jan. 2015.

Jones E, Ku L, Smith S, Lardiere M. County Workforce, Reimbursement, and Organizational Factors
Associated with Behavioral Health Capacity in Health Centers, Journal of Behavior and Health Services
Research, 2014 Apr;41(2):125-39.

Bruen B, Ku L, Lu X, Shin P. No Evidence That Primary Care Physicians Offer Less Care To
Medicaid, Community Health Center Or Uninsured Patients, Health Affairs, 32(9): 1624-30, Sept. 2013.

Ku L, Steinmetz E, Bruen, B. Continuous Eligibility Policies Stabilize Medicaid Coverage for
Children and Could Be Extended to Adults with Similar Results, Health Affairs, 32(9): 1576-82, Sept.
2013.

Ku L, Sharac J, Bruen B, Thomas M, Norris L. Increased Use of Dental Services by Children Covered by
Medicaid: 2000-2010 Medicare and Medicaid Research Review 3(3): E1-E12. July 2013.
doi: http://dx.doi.org/10.5600/mmrr.003.03.b01



                                                   4
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 21 of 57



Levy A, Bruen B, Ku L. Health Care Reform and Women’s Insurance Coverage for Breast and Cervical
Cancer Screening. Preventing Chronic Disease. 9: 120069. Oct. 25, 2012. DOI:
http//dx.doi.org/10.5888/pcd9.120069.

Levy A, Bruen B, Ku L. The Potential Employment Impact of Health Reform on Working-Age Adults
With Disabilities, Journal of Disability Studies. 30 May 2012. DOI: 10.1177/1044207312446225

Willard R, Shah G, Leep C, Ku L. Impact of the 2008-2010 Economic Recession on Local Health
Departments, Journal of Public Health Management and Practice, 18(2):106-114, Mar/Apr. 2012.

Richard P, West K, Ku L. The Return on Investment of a Medicaid Tobacco Cessation Program in
Massachusetts PLoS ONE, 7(1): e29665, January 2012. doi: 10.1371/journal.pone.0029665.
Available at http://www.plosone.org/article/info%3Adoi%2F10.1371%2Fjournal.pone.0029665

Rosenbaum S, Ku L, Lantz P, et al. Examining the Evidentiary Basis of Congress’s Commerce Clause
Power to Address Individuals’ Health Insurance Status, BNA’s Health Care Policy Report, Feb. 6, 2012,
p 1-9.

Richard P, Ku L, Dor A, Tan E, Shin P, Rosenbaum S. Cost Savings Associated with the Use of
Community Health Centers. Journal of Ambulatory Care Management, 35(1): 50-59. Jan-Mar. 2012.

Ku L, Jones E, Shin P, Burke FR, Long S. Safety-net providers after health care reform: lessons from
Massachusetts Archives of Internal Medicine, 171(15): 1379-84, Aug. 8, 2011.

Bruen B, Ku L, Burke M, Buntin M. More Than Four in Five Office-Based Physicians Could Quality for
Federal Electronic Health Record Incentives. Health Affairs, 30(3): 472-80, Mar. 2011.

Ku L, Jones K, Shin P, Bruen B, Hayes K. The States’ Next Challenge — Securing Enough Primary
Care for an Expanded Medicaid Population. New England Journal of Medicine 364(6):493-95, Feb. 10,
2011. Also supplementary appendix available at
http://www.nejm.org/doi/suppl/10.1056/NEJMp1011623/suppl_file/nejmp1011623_appendix.pdf

Ku L Ready, Set, Plan, Implement. Executing Medicaid’s Expansion. Health Affairs, 29(6): 1173-77,
June 2010.

Ku L, Pervez F. Documenting Citizenship in Medicaid: The Struggle Between Ideology and Evidence,
Journal of Health Politics, Policy and Law, 35(1): 5-28, February 2010.

Ku L. Medical and Dental Care Utilization and Expenditures Under Medicaid and Private Health
Insurance, Medical Care Research and Review, 66(4):456-71, August 2009.

Ku L Health Insurance Coverage and Medical Expenditures for Immigrants and Native-Born Citizens in
the United States, American Journal of Public Health, 99(7): 1322-28, July 2009.

Ku L, Broaddus M. Public and Private Health Insurance: Stacking Up the Costs, Health Affairs,
27(4):w318-327, June 2008. Also, Technical Appendix: Public and Private Health Insurance: Stacking
Up the Costs, at http://content.healthaffairs.org/cgi/content/full/hlthaff.27.4.w318/DC2.

[Note between 2000 and 2008, I was working at the Center on Budget and Policy Priorities and was not
principally working on refereed publications.]

Ku L Improving Health Insurance and Access to Care for Children in Immigrant Families, Ambulatory

                                                   5
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 22 of 57



Pediatrics, 7(6):412-20, November 2007.

Ponce, N., Ku L, Cunningham W, Brown ER. Language Barriers to Health Care Access Among
Medicare Beneficiaries, Inquiry, 43(1):66–76, Spring 2006.

Ku L, Flores G. Pay Now or Pay Later: Providing Interpreter Services In Health Care, Health Affairs,
24(2) 435-44, March/April 2005.

Park E, Ku L, Broaddus M, More Than 900,000 Children Will Lose Health Insurance Due to Reductions
in Federal SCHIP Funding, International Journal of Health Services, 33(2), 2003.

Ku L. The Number of Americans Without Health Insurance Rose in 2001 and Appears to Be Continuing
to Rise in 2002, International Journal of Health Services, 33(2), 2003.

Lessard G, Ku L. Gaps in Coverage for Children in Immigrant Families, The Future of Children,
13(1):101-115, Spring 2003.

Ku L, St. Louis M, Black C, Aral S, Turner C, Lindberg L, Sonenstein F. Risk Behaviors, Medical Care
and Chlamydial Infection Among Young Men in the United States, American Journal of Public Health,
92(7): 1140-42, July 2002.

Ku L, Matani S. Left Out: Immigrants’ Access to Health Care and Insurance, Health Affairs, 20(1):247-
56, Jan./Feb. 2001.

Ku L, Ellwood M, Hoag S, Ormond B, Wooldridge J. The Evolution of Medicaid Managed Care Systems
and Eligibility Expansions, Health Care Financing Review, 22(2):7-29, Winter 2000.

Coughlin T, Ku L, Kim J., Reforming the Medicaid Disproportionate Share Program in the 1990s, Health
Care Financing Review, 22(2):137-58, Winter 2000.

Ku L, Coughlin T, Sliding Scale Premium Health Insurance Programs: Four States’ Experience, Inquiry,
36(4):471-80, Winter 2000.

Lindberg L, Ku L, Sonenstein F, Adolescents' reports of reproductive health education, 1988 and 1995.
Family Planning Perspectives, 32(5):220-6, Sept./Oct. 2000.

Porter L, Ku L. Use of Reproductive Health Services Among Young Men, 1995 Journal of Adolescent
Health, 27(3):186-94, September 2000.

Bradner C, Ku L, Lindberg L. Older, but Not Wiser: How Do Men Get AIDS and Sexually Transmitted
Disease Information after High School?, Family Planning Perspectives, 32(1):33-39, January/February
2000.

Lindberg L, Ku L, Sonenstein F. Adolescent Males' Combined Use of Condoms with Partners' Use of
Female Contraceptive Methods, Maternal and Child Health Journal, 2(4): 201-9, Spring 1999.

Ku L, Sonenstein F, Lindberg L, Bradner C, Boggess S, Pleck J. Understanding Changes in Sexual
Activity Among Young Metropolitan Men: 1979 to 1995, Family Planning Perspectives, 30(6): 256-62,
November/ December 1998.

Ku L, Hoag S. Medicaid Managed Care and the Marketplace, Inquiry, 35(3):332-45, Fall 1998.



                                                   6
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 23 of 57



Ellwood MR, Ku L. Welfare and Immigration Reforms: Unintended Side Effects for Medicaid, Health
Affairs, 17(3):137-51, May/June 1998.

Sonenstein F, Pleck J, Ku L, Lindberg L, Turner C. Changes in Sexual Behavior and Condom Use
Among Teenaged Males: 1988 to 1995, American Journal of Public Health, 88(6):956-959, June 1998.

Turner C, Ku L, Rogers S, Lindberg L Pleck J, Sonenstein F. Adolescent Sexual Behavior, Drug Use and
Violence: New Survey Technology Detects Elevated Prevalence Among U.S. Males, Science, 280:867-
73, May 8, 1998.

Ku L, Sonenstein F, Turner C, Aral S, Black C, The Potential of Integrated Representative Surveys about
STDs and Risk Behaviors, Sexually Transmitted Diseases, 24(5):299-309, May 1997.

Lindberg L, Sonenstein F, Ku L , Levine G, Young Men's Experience with Condom Breakage, Family
Planning Perspectives, 29(3): 132-36, May/June 1997.

Pleck JH, Sonenstein F, Ku L. Black-white Differences in Adolescent Males' Substance Use: Are They
Explained by Underreporting in Blacks?, Journal of Gender, Culture, and Health, 2, 247-265, 1997

Lindberg L, Sonenstein F, Ku L, Martinez G. Age Differences Between Minors Who Give Birth and
Their Adult Partners, Family Planning Perspectives, 29(2):52-60, March/April 1997.

Sonenstein F, Ku L, Schulte M, Reproductive Health Care -- Patterns in a Changing Health Care Market,
Western Journal of Medicine, 163(3 Suppl):7-14, September 1995.

Ku L, Coughlin T. Medicaid Disproportionate Share and Other Special Financing Programs, Health Care
Financing Review, 16(3): 27-54, Spring 1995.

Holahan J, Coughlin T, Ku L, Lipson D, Rajan S. Insuring the Poor through Medicaid 1115 Waivers,
Health Affairs, 14(1): 200-17, Spring 1995.

Coughlin T, Ku L, Holahan J, Heslam D, Winterbottom C. State Responses to the Medicaid Spending
Crisis: 1988 to 1992, Journal of Health Politics, Policy and Law, 19(4):837-64, Winter 1994.

Ku L, Sonenstein F, Pleck J. The Dynamics of Young Men's Condom Use During and Between
Relationships, Family Planning Perspectives, 26(6): 246-251, November/ December 1994.

Pleck J, Sonenstein F, Ku L. Attitudes Toward Male Roles: A Discriminant Validity Analysis, Sex Roles,
30(7/8):481-501, 1994.

Ku L, Sonenstein F, Pleck J. Factors Affecting First Intercourse Among Young Men, Public Health
Reports, 108(6):680-94, November/December 1993.

Ku L, Sonenstein F, Pleck J. Neighborhood, Work and Family: Influences on the Premarital Behaviors of
Adolescent Men, Social Forces, 72(2):479-503, December 1993.

Ku L, Sonenstein F, Pleck J. Young Men's Risk Behaviors for HIV Infection and Sexually Transmitted
Diseases, 1988 through 1991, American Journal of Public Health, 83(11):1609-15, November 1993.

Pleck J, Sonenstein F, Ku L. Changes in Adolescent Males' Use of and Attitudes Towards Condoms:
1988-91, Family Planning Perspectives, 25(3):100-105, 117, May/June 1993.



                                                   7
         Case 3:19-cv-01743-SI           Document 54        Filed 11/08/19       Page 24 of 57



Pleck J, Sonenstein F, Ku L. Masculine Ideology: Its Impact on Adolescent Males' Heterosexual
Relationships, Journal of Social Issues, 49(3):11-30, 1993.

Ku L, Sonenstein F, Pleck J. The Association of AIDS Education and Sex Education with Sexual
Behavior and Condom Use Among Teenage Men, Family Planning Perspectives, 24(3):100-106,
May/June 1992 (erratum, Family Planning Perspectives, 25(1):36, January/February 1993).

Ku L, Sonenstein F, Pleck J, Patterns of HIV Risk and Preventive Behaviors Among Teenage Men,
Public Health Reports, 107(2):131-38, March/April 1992.

Sonenstein F, Pleck J, Ku L, Levels of Sexual Activity Among Adolescent Males in the United States,
Family Planning Perspectives, 23(4):162-67, July /August 1991.

Pleck J, Sonenstein F, Ku L, Adolescent Males' Condom Use: The Influence of Perceived Costs-Benefits
on Consistency, Journal of Marriage and the Family, 53:733-45, August 1991.

Pleck J, Sonenstein F, Ku L, Contraceptive Attitudes and Intention to Use Condoms in Sexually
Experienced and Inexperienced Adolescent Males, Journal of Family Issues, 11(3):294-312, Sept. 1990.

Ku L, Ellwood MR, Klemm J. Deciphering Medicaid Data: Issues and Needs, Health Care Financing
Review, 1990 Annual Supplement, p. 35-45.

Ku L, Fisher D, Attitudes of Physicians Toward Health Care Cost Containment Policies, HSR: Health
Services Research, 25(1):25-42, April 1990 (Part I).

Sonenstein F, Pleck J, Ku L. Sexual Activity, Condom Use and AIDS Awareness Among Adolescent
Males, Family Planning Perspectives, 21(4):152-58, July/August 1989.

Branch L, Ku L. Transition Probabilities to Disability, Institutionalization and Death for the Elderly Over
a Decade, Journal of Aging and Health, 1(3):370-408, August 1989.

Ku L. Early Prenatal Enrollment in the WIC Program, Public Health Reports, 104(3): 301-06, May/June
1989.

Ku L, Shapiro L, Crawford P, Huenemann R. Body Composition and Physical Activity in Eight Year Old
Children, American Journal of Clinical Nutrition, 34(12):2770-75, 1981.

Persellin R, Ku L. Effects of Steroid Hormones on Human Polymorphonuclear Leukocyte Lysosomes,
Journal of Clinical Investigation, 54(4):919-25, 1974.

Books Authored or Co-authored

Ku L, Lin M, Broaddus M, Improving Children's Health: A Chartbook about the Roles of Medicaid and
SCHIP: 2007 Edition, Center on Budget and Policy Priorities, Jan. 2007.

Ku L, Nimalendran S. Improving Children’s Health: A Chartbook About the Roles of Medicaid and
SCHIP, Center on Budget and Policy Priorities, Jan. 15. 2004

Coughlin T, Ku L, Holahan J, Medicaid Since 1980: Costs, Coverage and the Shifting Alliance Between
the Federal Government and the States, Washington, DC: Urban Institute Press, 1994. (Selected by
Choice as one of ten outstanding academic books for 1994.)



                                                     8
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 25 of 57



Sorensen, E, Bean F, Ku L, Zimmerman W, Immigrant Categories and the U.S. Job Market: Do They
Make a Difference?, Urban Institute Report 92-1, Washington, DC: Urban Institute Press, 1992.

Articles or Chapters in Books (Refereed)

Ku L (contributor), CCH;s Law, Explanation and Analysis of the Patient Protection and Affordable Care
Act, Vol.1, Commerce Clearinghouse, Wolters Kluwer, 2010.

Ku L. Changes in Immigrants’ Use of Medicaid and Food Stamps: the Role of Eligibility and Other
Factors, in Immigrants and Welfare, edited by Michael Fix, Russell Sage Foundation and Migration
Policy Institute, 2009, p, 153-92.

Ku L, Papademetrios DG. Access to Health Care and Health Insurance: Immigrants and Immigration, in
Securing America’s Future: U.S. Immigrant Integration Policy Reader, M. Fix, editor, Migration Policy
Institute, Feb. 2007.

Sonenstein FL., Ellen J, Pleck J, Ku L. Taking Risks: Understanding Adolescents’ Behavior, in STDs in
Adolescents: Challenges for the 21st Century, edited by P. Hitchcock, et al. New York: Oxford
University Press Inc.1999.

Ku L, Wooldridge J, Rajan S, Ellwood MR, Dubay L, Coughlin T, Hoag S, Wall S. The New
Generation of Statewide Medicaid Managed Care Programs: State Health Reform Projects in Hawaii,
Oklahoma, Rhode Island and Tennessee in Remaking Medicaid: Managed Care for the Public Good,
edited by Steve Davidson and Steve Somers, San Francisco: Jossey-Bass, Inc., 1998, p. 147-78.

Wooldridge J, Ku L, Coughlin T, Dubay L., Ellwood MR, Rajan S, Hoag S, Reforming State Medicaid
Programs: First Year Implementation Experiences from Three States, in Contemporary Managed Care,
edited by Marsha Gold, Health Administration Press, pp. 211-26, 1998.

Sonenstein F, Ku L, Pleck J. Measuring Sexual Behavior Among Teenage Males in the U.S., in
Researching Sexual Behavior: Methodological Issues, Bancroft, J., ed., Bloomington, IN: Indiana
University Press, p. 87-105, 1997.

Turner, CF, Ku L, Sonenstein FL, Pleck JH, Impact of Audio-CASI on Reporting of Male-male Sexual
Contacts: Preliminary Findings from the National Survey of Adolescent Males, in Health Survey
Research Methods: Conference Proceedings, Warnecke, R.B., ed., Hyattsville, MD: National Center for
Health Statistics, p. 171-76, 1995.

Pleck J, Sonenstein F, Ku L, Problem Behaviors and Masculinity Ideology in Adolescent Males, in
Adolescent Problem Behaviors: Issues and Research, R. Ketterlinus and M. Lamb, eds., Hillsdale, NJ:
Erlbaum, 1994, p. 165-186.

Holahan J, Coughlin T, Ku L, Heslam D, Winterbottom C, Understanding the Recent Growth in
Medicaid Spending, in Medicaid Financing Crisis: Balancing Responsibilities, Priorities and Dollars, D.
Rowland, J. Feder and A. Salganicoff, eds., Washington, DC: AAAS Press, 1993, p. 23-44.

Sonenstein F, Pleck J, Ku L. Paternity Risk Among Adolescent Males in Young Unwed Fathers:
Changing Roles and Emerging Policies, R. Lerman and T. Ooms, eds., Philadelphia, PA: Temple Univ.
Press, p. 99-116, 1993.




                                                   9
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19       Page 26 of 57



Pleck J, Sonenstein F, Ku L. Masculine Ideology and Its Correlates in Gender Issues in Contemporary
Society, S. Oskamp and M. Constanzo, eds., Claremont Symposium on Applied Social Psychology,
Newbury Park: Sage Publications, p. 85-110, 1993.

Translational and Other Reports, Briefs, Blogs and Publications

Health Policy

[Note: Reports marked with [PR] went through an external peer-review process prior to release.]

Ku L. Brantley E. Indiana’s Medicaid Work Requirements Program Is Expected to Cause Tens of
Thousands to Lose Coverage. Oct. 28, 2019.
https://www.commonwealthfund.org/blog/2019/indianas-medicaid-work-requirement-program-
expected-cause-tens-thousands-lose-coverage

Ku L. Op-Ed: Medicaid Expansion Can and Does Expand Access to Care. Capitol Broadcasting
Corporation. Oct. 16, 2019.
https://mail.google.com/mail/u/0/#inbox/WhctKJVZrXGHBvSwwqpStCWklCtsCQcFsLvZxSHCLmtRjL
gFWhRBwPhHqtBqjxsksKdGFxq Similar letter to the Editor, Raleigh News and Observer,. Oct. 16,
2019. https://www.newsobserver.com/opinion/letters-to-the-editor/article236193038.html

Ku L. New Evidence Demonstrating That the Public Charge Rule Will Harm Immigrant Families and
Others. Health Affairs Blog. October 9, 2019.
https://www.healthaffairs.org/do/10.1377/hblog20191008.70483/full/

Ku L. Declaration in Support of Plaintiffs' Motion for a Preliminary Injunction, La Clinica de la Raza, et
al. v. Donald Trump, et al. United States District Court, Northern District of California, September 1,
2019. https://healthlaw.org/resource/declaration-of-leighton-ku-in-la-clinica-de-la-raza-v-trump/. Similar
declarations in Make the Road New York, et al v Ken Cucinelli, et al. United States District Court,
Southern District of New York, Sept. 9, 2019. State of New York, et al. v. U.S. Department of Homeland
Security, et al. United States District Court, Southern District of New York, Sept. 9, 2019.

Ku L, Bruen B, Brantley E. The Economic and Employment Benefits of Expanding Medicaid in North
Carolina: A 2019 Update. Cone Health Foundation and Kate B Reynolds Charitable Trust. June 26,
2019. Ncmedicaidexpansion.com

Ku L, Brantley E. Approved Medicaid Work Requirement Demonstration Projects in Nine States Could
Cause About 600,000 to 800,000 Adults to Lose Medicaid Coverage. Commonwealth Fund. Blog. June
21, 2019. https://www.commonwealthfund.org/blog/2019/medicaid-work-requirements-nine-
states-could-cause-600000-800000-adults-lose-coverage

Rosenbaum S, Rothenberg S, Velasquez M, Ku L, Brantley E. Are 1115 Medicaid Work Requirement
Demonstrations Experimental Initiatives or a Way to Side-Step Congress? June 6, 2019.
http://gwhpmmatters.com/blog-are-1115-medicaid-work-requirement-demonstrations-experimental-
initiatives-or-way-side-step

Ku L, Brantley E. New Hampshire’s Medicaid Work Requirements Could Cause More than 15,000 to
Lose Coverage. Commonwealth Fund Blog. May 9, 2019. [PR]
https://www.commonwealthfund.org/blog/2019/new-hampshires-medicaid-work-requirements-
could-cause-coverage-loss



                                                   10
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19      Page 27 of 57



Chen CP, Ku, L, Regenstein M, Mullan F. Examining the Cost Effectiveness of Teaching Health
Centers. Geiger Gibson / RCHN Community Health Foundation Research Collaborative. Policy Brief
#58. March 2019. http://gwhpmmatters.com/sites/default/files/2019-
03/Examining%20the%20Cost%20Effectiveness%20of%20Teaching%20Health%20Centers%20%28Che
n%2C%20Ku%2C%20Regenstein%2C%20Mullan%29%20Mar%2021%2C%202019.pdf

Ku L, Brantley E. Proposed Work Requirements in Montana’s Medicaid Program: An Update. Mar. 15,
2019, revised. https://mthcf.org/resources/report-medicaid-work-requirements/

Ku L (primary author) and many co-signers. Comment Letter to Food and Nutrition Service, USDA on
Proposed Rule: Supplemental Nutrition Assistance Program: Requirements for Able-Bodied Adults
without Dependents, RIN 0584-AE57, Submitted thru regulations.gov. March 15, 2019.

Ku L, Brantley E. Potential Effects of Work Requirements in Montana’s Medicaid Program. Montana
Healthcare Foundation. Feb. 13, 2019. https://mthcf.org/wp-content/uploads/2019/02/Potential-Effects-
of-Work-Requirements-in-Montana%E2%80%99s-Medicaid-Program-Ku-Brantley-2-13-19.pdf.

Ku L, Brantley E. Updated Estimates of the Effects of Medicaid Work Requirements in Kentucky. GW
Health Policy Matters. Jan. 4, 2019. http://gwhealthpolicymatters.com/sites/default/files/2019-
01/Updated%20Estimates%20of%20the%20Effects%20of%20Medicaid%20Work%20Requirements%20
in%20Kentucky%20%28Ku%2C%20Brantley%29%20GWHPMMatters%201-4-19.pdf

Ku L (primary author) and many co-signers. Comment Letter to US Department of Homeland Security:
RIN 1615-AA22 “Inadmissibility on Public Charge Grounds”. Dec. 9, 2018 Submitted thru
regulations.gov.

Ku L, Sharac J, Gunsalus R, Shin P, Rosenbaum S. How Could the Public Charge Proposed Rule Affect
Community Health Centers? Policy Brief # 55. Geiger Gibson RCHN Community Health Research
Collaborative. Nov 2018.
https://publichealth.gwu.edu/sites/default/files/downloads/GGRCHN/Public%20Charge%20Brief.pdf

Ku L, Pillai D. The Economic Mobility of Immigrants: Public Charge Rules Could Foreclose Future
Opportunities. Nov. 15, 2018. Social Science Research Network. http://ssrn.com/abstract=3285546
[This was in the top five downloaded reports about immigration for SSRN for late 2018.]

Ku L, Brantley E, Steinmetz E, Bruen B, Pillai D. Medicaid Work Requirements: Will They Help the
Unemployed Get Jobs or Improve Health. Issue Brief. Commonwealth Fund. Nov. 2018
https://www.commonwealthfund.org/publications/issue-briefs/2018/nov/medicaid-work-requirements-
will-they-help-jobs-health

Brantley E, Ku L. Arkansas’ Early Experience with Work Requirements Signals Larger Losses to Come.
Commonwealth Fund Blog. Oct. 31, 2018. https://www.commonwealthfund.org/blog/2018/arkansas-
early-experience-work-requirements

Ku L (primary author). Brief of the Amici Curiae Public Health Scholars in Support of Plaintiff-Appellant
the Commonwealth of Massachusetts. Filed in Commonwealth of Massachusetts v. United States
Department of Health and Human Services, et al. to the US Court of Appeals for the First
Circuit, Sept. 24, 2018.

Vyas A, Wood SF, Landry M, Masselink L, Mead H, Ku L. District of Columbia Family Planning
Community Needs Assessment. Conducted by The George Washington University Milken Institute


                                                   11
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 28 of 57



School of Public Health for Washington Area Women’s Foundation, DC Family Planning Project. Sept.
2018. [PR] https://thewomensfoundation.org/2018/new-report-family-planning-community-needs-
assessment/

Erikson C, Han X, Ku L, Pittman P. Contribution of the National Health Service Corps Providers and
Alumni to Medicare Beneficiaries in 2015. GW Health Workforce Institute. Aug. 2018. https://user-
niv7hdi.cld.bz/Contribution-of-the-NHSC-Providers-and-Recent-Alumni-to-Medicare-Beneficiaries-in-
2015/2/

Brantley E, Ku L. A First Glance at Medicaid Work Requirements in Arkansas: More Than One-Quarter
Did Not Meet Requirement. Health Affairs Blog. Aug. 13, 2018.
https://www.healthaffairs.org/do/10.1377/hblog20180812.221535/full/

Ku L, Shin P, Sharac J, Rosenbaum S. Legacy Community Health Services v Smith: What are the
National Implications for Community Health Centers and Their Communities? Geiger Gibson/RCHN
Community Health Foundation Research Collaborative Policy Research Brief # 53. August 2018.
https://www.rchnfoundation.org/wp-content/uploads/2018/08/Legacy-GG-IB-53_FINAL_8.2.pdf

Ku L. Blog: The District of Columbia Is Trying to Preserve Health Insurance Coverage; Congress Is
Trying to Interfere. Health Affairs Blog. July 23, 2018.
https://www.healthaffairs.org/do/10.1377/hblog20180722.933880/full/

Ku L. Blog: The New District of Columbia Policy to Protect Insurance Coverage. July 5, 2018.
http://gwhealthpolicymatters.com/blog-new-district-columbia-policy-protect-insurance-coverage.

Ku L. Data About Contraceptive Needs in the U.S. After the Affordable Care Act. June 26, 2018. [PR]
http://gwhealthpolicymatters.com/data-about-contraceptive-needs-us-after-affordable-care-act.

Ku L. Declaration about Public Health and Employment Effects of Terminating the Deferred Action for
Childhood Arrivals (DACA) program. Filed in support of the Mexican American Legal Defense and
Educational Fund and the state of New Jersey, intervenors, in Texas v. United States in suit in Federal
District Court of Southern District of Texas, June 14, 2018.

Brantley E, Ku L. Work Requirements: SNAP Data Show Medicaid Losses Could Be Much Faster and
Deeper Than Projected. Health Affairs Blog. April 12, 2018.
https://www.healthaffairs.org/do/10.1377/hblog20180412.310199/full/

Ku L. What is the Evidence of the Effects of the ACA’s Individual Mandate and of Its Repeal? DC
Health Benefits Exchange Authority. Revised Feb. 12, 2018.

Ku L. It Makes More Sense to Strengthen SHOP Than to Expand Association Health Plans. Jan. 4,
2018. http://gwhealthpolicymatters.com/blog-it-makes-more-sense-strengthen-shop-expand-association-
health-plans

Ku L, Steinmetz E. State Economic and Employment Losses If Community Health Center Funding Is
Not Restored. Geiger Gibson/RCHN Community Health Foundation Research Collaborative Policy
Research Brief # 51. Dec. 4, 2017. [PR]
https://publichealth.gwu.edu/sites/default/files/downloads/GGRCHN/State%20Economic%20and%20Em
ployment%20Losses%20if%20CHC%20Funding%20is%20Not%20Restored%2051.pdf

Ku L. Declaration about Public Health Effects of Terminating the Deferred Action for Childhood
Arrivals (DACA) program. Filed in support of the state of New York and other plaintiff states, New

                                                   12
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19       Page 29 of 57



York, et al. v. Trump in suit in Federal District Court of Eastern New York, Nov. 22, 2017.

Ku L. May You Live in Interesting Times: The Challenges of Health Policy Analysis in a Turbulent
Period. GW Health Policy Matters. Oct. 2, 2017. http://gwhealthpolicymatters.com/may-you-live-
interesting-times-challenges-health-policy-analysis-turbulent-period-0

Ku L, Steinmetz E, Brantley E, Pillai D. The Graham-Cassidy Proposal Would Eliminate a Third of a
Million Jobs, To the Point, The Commonwealth Fund, Sept. 26, 2017, [PR] available at:
http://www.commonwealthfund.org/publications/blog/2017/sep/graham-cassidy-job-loss. Methods
appendix at http://www.commonwealthfund.org/~/media/files/publications/blog/2017/gc-methods-
appendix_final.pdf

Ku L, Seiler N. Medicaid Expansions Help States Cope with the Opioid Epidemic. GW Dept of Health
Policy and Management. July 25, 2017.
https://publichealth.gwu.edu/sites/default/files/images/Medicaid%20Expansions%20Help%20States%20
Cope%20with%20the%20Opioid%20Epidemic%207-25-17%20report.pdf

Ku L. Cutting immigrants’ access to health insurance would drive up costs for many Americans.
Washington Post, Letter to the Editor. July 18, 2017.

Ku L, Steinmetz E, Brantley E, Holla N, Bruen B. The Better Care Reconciliation Act: Economic and
Employment Consequences for States. Commonwealth Fund, July 6, 2017.[PR]
http://www.commonwealthfund.org/publications/issue-briefs/2017/jul/bcra-economic-employment-
consequences-states

Bruen BK, Ku L. Community Health Centers Reduce the Costs of Children’s Health Care. Geiger
Gibson / RCHN Community Health Foundation Research Collaborative Policy Research Brief # 48. June
22, 2017.
https://publichealth.gwu.edu/sites/default/files/downloads/GGRCHN/Brief%2048%20Child%20Cost%20
Savings.pdf

Ku L, Steinmetz E, Brantley E, Holla N, Bruen B. The American Health Care Act: Economic and
Employment Consequences for States. Commonwealth Fund, June 14, 2017. [PR]
http://www.commonwealthfund.org/publications/issue-briefs/2017/jun/ahca-economic-and-employment-
consequences
[Like the January 6th report, the June 14 and July 6 reports gained considerable interest and were widely
cited by the media and by federal and state policy officials. This series of reports were among the most
often downloaded reports for the Commonwealth Fund.]

Ku L, Paradise J, Thompson V. Data Note: Medicaid’s Role in Providing Access to Preventive Care for
Adults. Kaiser Commission for Medicaid and the Uninsured. May 17, 2017. [PR]
http://kff.org/medicaid/issue-brief/data-note-medicaids-role-in-providing-access-to-preventive-care-for-
adults/

Ku L In podcast: ACA Repeal Waves Goodbye to 3 Million Jobs and $1.5 Trillion. The Working Life.
May 10, 2017. http://www.workinglife.org/politics/episode-29-aca-repeal-waves-goodbye-to-3-million-
jobs-1-5-trillion/

Ku L, Brantley E. Medicaid Work Requirements: Who’s at Risk? Health Affairs Blog, April 12, 2017.
http://healthaffairs.org/blog/2017/04/12/medicaid-work-requirements-whos-at-risk/




                                                   13
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 30 of 57



Ku L, Brantley E. Myths about the Medicaid Expansion and the “Able-Bodied.” Health Affairs Blog,
March 6, 2017. http://healthaffairs.org/blog/2017/03/06/myths-about-the-medicaid-expansion-and-the-
able-bodied/

Ku L In podcast: The Financial Consequences of ACA Repeal. The Commonwealth Fund. Feb. 15,
2017. http://www.commonwealthfund.org/interactives-and-data/multimedia/podcasts/new-directions-in-
health-care/the-impact-of-aca-repeal

Bennett J, Brown C, Ku L, Bruen B. The Economic, Fiscal and Employment Effects of Health Care
Modernization in Oklahoma. State Chamber (of Commerce) Research Foundation. Feb. 1, 2017. [PR]
http://www.okstatechamber.com/sites/www.okstatechamber.com/files/OK%20Study%20-
%20REMI%20FINAL.pdf

Mitchell K. Interview with Leighton Ku. GW Expert: Repealing Obamacare Would Hurt Patients,
Economy. GW Today. Jan. 17, 2017. https://gwtoday.gwu.edu/gw-expert-repealing-obamacare-would-
hurt-patients-economy

Ku L Steinmetz E, Brantley E, Bruen B. Repealing Federal Health Reform: The Economic and
Employment Consequences for States. Brief, Commonwealth Fund, Jan. 6, 2017.
http://www.commonwealthfund.org/Publications/Issue-Briefs/2017/Jan/Repealing-Federal-Health-
Reform [PR]

Ku L Steinmetz E, Brantley E, Bruen B. The Economic and Employment Consequences of Repealing
Federal Health Reform: A 50 State Analysis. Milken Institute School of Public Health, George
Washington University. Jan. 6, 2017.
https://publichealth.gwu.edu/sites/default/files/downloads/HPM/Repealing_Federal_Health_Reform.pdf
[PR]

[Note: The Jan. 6 reports were reported widely in numerous media including CBS, NBC, NPR, Forbes,
Fortune, the Atlantic, etc. Findings were frequently cited by Congressmen and Senators in Congressional
floor debates about repeal of the Affordable Care Act. One of the most popular Commonwealth Fund
reports in 2017]

Ku L, Steinmetz E, Bruen B. Changes in Insurance Coverage and Cardiovascular Risk for U.S. Adults in
States Expanding and Not Expanding Medicaid. Dec. 2016 George Washington University and American
Heart Association. [PR]
https://publichealth.gwu.edu/sites/default/files/downloads/HPM/Americans%20Cardiovascular%20Risk
%20and%20Changes%20in%20Health%20Insurance%20Coverage%20Dec%2016.pdf

Ku L. DC Health Link Has Expanded Health Insurance Coverage in the District. DC Health Benefits
Exchange Authority, Sept. 29, 2016 [no author listed]
http://hbx.dc.gov/sites/default/files/dc/sites/hbx/publication/attachments/SurveyReportGainedCoverage%
20final.pdf

Ku L. Up in smoke: We’ll spend billions tomorrow for not helping poor people quit smoking today, The
Conversation. July 12, 2016. https://theconversation.com/up-in-smoke-well-spend-billions-tomorrow-
for-not-helping-poor-people-quit-smoking-today-60686

Ku L. The Role of Medicaid In Pay For Success Models For Supportive Housing For Chronically
Homeless Individuals: Opportunities And Challenges, Report to Office of the Assistant Secretary for


                                                  14
         Case 3:19-cv-01743-SI        Document 54        Filed 11/08/19     Page 31 of 57



Planing and Evaluation, HHS, under review. [PR]

Regenstein M, Jewers M, Nocella K, Goldberg D, Strasser J, Ku L, Mullan F. Cost Estimates for
Training a Resident in a Teaching Health Center. Report to HRSA. GW Dept. of Health Policy and
Management, Feb. 2016. [PR]

Lantz,P, Rosenbaum S., Ku L et al. Opportunities for Pay for Success Demonstrations in HHS Programs,
Office of the Assistant Secretary for Planning and Evaluation, HHS, forthcoming. [PR]

Ku L, Steinmetz E, Bruen B., Bysshe T. Effects of the Affordable Care Act on Health Insurance
Coverage of Americans at Risk of Cardiovascular Disease, Washington, DC: American Heart
Association. Jan. 2016.

Ku L, Steinmetz, E, Bysshe T. Continuity of Medicaid Coverage in an Era of Transition, Washington,
DC: Association of Community Affiliated Plans, Nov. 1, 2015. [PR]

Ku L, Bysshe T, Steinmetz E, Bruen B. Health Reform and the Implications for Cancer Screening.
Report to American Cancer Society, Sept. 2015

Ku L, Bysshe T, Wu. X. The Changing Community Health Center Workforce: 2007-13, GW Health
Workforce Research Center, Sept. 22, 2015. [PR]
https://www.gwhwi.org/uploads/4/3/3/5/43358451/report_the_changing_community_health_cent
er__8-10-15_.pdf

Ku L, Mullan F, Serrano C, Barber Z, Shin P. Teaching Health Centers: A Promising Approach for
Building Primary Care Workforce for the 21st Century. Geiger Gibson / RCHN Community Health
Foundation Research Collaborative Policy Research Brief # 40, March 10, 2015.
http://www.rchnfoundation.org/?p=4651

Rosenbaum S, Ku l, et al. (unnamed authors). Amici Curiae Brief Of Public Health Deans, Chairs, And
Faculty And The American Public Health Association In Support Of Respondents to the Supreme Court
of the United States re: King v Burwell. Jan. 28, 2015. [PR]

Ku L. Covering the Uninsured Through DC Health Link: Report on the First Year. DC Health Benefits
Exchange Authority, Dec. 26, 2014. http://hbx.dc.gov/node/978322 [PR]

Ku L, Bruen B, Steinmetz E, Bysshe T. The Economic and Employment Costs of Not Expanding
Medicaid in North Carolina: A County-Level Analysis. Dec. 2014. Cone Health Foundation and Kate B.
Reynolds Charitable Trust. At www.ncmedicaidexpansion.com {PR]

Ku L, Bruen B, Steinmetz E, Brown C., Motamedi R, Stottlemyer C. Economic and Employment Effects
of Expanding KanCare. Kansas Hospital Association, Nov. 2014 at http://www.kha-net.org/.

Steinmetz E, Bruen, B, Ku L. Children’s Use of Dental Care in Medicaid: Federal Fiscal Years 2000 –
2012. Report to CMS, Oct. 2014. Posted at http://www.medicaid.gov/medicaid-chip-program-
information/by-topics/benefits/dental-trends-2000-to-2012.pdf. [PR]

Stewart A, Cox M, Ku L. Health Insurance Benefits Advisors: Understanding Responsibilities,
Regulations, Restrictions and Relevance in Implementing the Affordable Care Act. GW Dept of Health
Policy, Sept. 2014. [PR]



                                                  15
         Case 3:19-cv-01743-SI         Document 54       Filed 11/08/19      Page 32 of 57



Ku L Zur, J. Jones E, Shin P, Rosenbaum S. How Medicaid Expansions and Future Community Health
Center Funding Will Shape Capacity to Meet the Nation’s Primary Care Needs: A 2014 Update Geiger
Gibson / RCHN Community Health Foundation Research Collaborative Policy Research Brief # 37, June
18, 2014. [PR]

Miller V, Ku L. The Impact of Government Transfer Programs on State and Regional Personal Incomes,
Department of Health Policy Issue Brief, April 30, 2014.

Ku L. Strengthening Immigrants’ Health Access: Current Opportunities GW Department of Health Policy
Issue Brief, Dec. 13, 2013. http://hsrc.himmelfarb.gwu.edu/sphhs_policy_briefs/29/

Ku L Zur, J. Jones E, Shin P, Rosenbaum S. How Medicaid Expansions and Future Community Health
Center Funding Will Shape Capacity to Meet the Nation’s Primary Care Needs Geiger Gibson /
RCHN Community Health Foundation Research Collaborative Policy Research Brief # 34, Nov. 18. 2013

Paradise J, Rosenbaum S, Shin P, Sharac J, Alvarez C, Zur J, Ku L. Providing outreach and enrollment
assistance: lessons learned from community health centers in Massachusetts. The Henry J. Kaiser Family
Foundation. September 24, 2013. Available at: http://kff.org/health-reform/issue-brief/providing-
outreach-and-enrollment-assistance-lessons-learned-from-community-health-centers-in-massachusetts/

Ku L, Steinmetz E. Bridging the Gap: Continuity and Quality of Coverage in Medicaid, Washington DC:
Association of Community Affiliated Plans. Sept. 2013. [PR]

Ku L. The Bipartisan Senate Immigration Bill: Implications for Health Coverage and Health Access, GW
Department of Health Policy, Aug. 8, 2013

Ku L. The Senate Immigration Bill’s Impact on Health Care, blog posted at www.cmwf.org, Aug. 8,
2013. [PR]

Ku L. Comprehensive Immigration Reform and Health Care: CBO’s Analysis of S. 744, Dept of Health
Policy report, June 20, 2013. Also posted on HealthReformGPS.org.

Ku L. Explaining Recent Changes in CBO Projections of Health Insurance Coverage and Costs under the
Affordable Care Act, Implementation Brief posted on www.HealthReformGPS.org, June 5, 2013.

Ku L. Medicaid Expansions Using Private Plans: The Role of Premium Assistance and Cost-Sharing,
commentary in www.HealthReformGPS.org April 2013.
http://www.healthreformgps.org/resources/medicaid-expansions-using-private-plans-the-role-of-
premium-assistance-and-cost-sharing-2/

Ku L, Bruen B. Poor Immigrants Use Public Benefits At a Lower Rate than Poor Native-Born Citizens,
Economic Development Bulletin No. 17, Washington, DC: Cato Institute. March 4, 2013
http://www.cato.org/sites/cato.org/files/pubs/pdf/edb17.pdf [PR]

Brown C, Motamedi R, Stottlemeyer C, Bruen B, Ku L. Economic and Employment Effects of
Expanding Medicaid in Iowa, Regional Economic Models, Inc. and George Washington University.
Prepared for Iowa Hospital Association. Mar. 2013.
http://blog.iowahospital.org/wp-content/uploads/2013/03/IA-Medicaid-Expansion-Econ-Full-Report.pdf

Brown C, Motamedi R, Stottlemeyer C, Bruen B, Ku L. Economic and Employment Effects of
Expanding Medicaid in Arizona, Regional Economic Models, Inc. and George Washington University.
Prepared for Arizona Hospital and Healthcare Association. Feb. 2013.

                                                  16
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 33 of 57



http://www.azhha.org/member_and_media_resources/documents/ArizonaMedicaidExpansionReportREM
I2-28-13_000.pdf

Brown C, Motamedi R, Stottlemeyer C, Bruen B, Ku L. Economic and Employment Effects of
Expanding Medicaid in Arkansas, Regional Economic Models, Inc. and George Washington University.
Prepared for Arkansas Hospital Association. Feb. 2013.
http://www.arkhospitals.org/Misc.%20Files/ReportBriefAppendix.pdf

Brown, C., Motamedi, R., Stottlemeyer, C., Bruen B and Ku L. Economic and Employment Effects of
Expanding Medicaid in Kansas, Regional Economic Models, Inc. and George Washington University.
Prepared for Kansas Hospital Association. Feb. 2013.
http://m.kha-net.org/communications/mediareleases/102615.aspx

Ku L, Bruen B. The Use of Public Assistance Benefits by Citizens and Non-citizen Immigrants in the
United States. Working Paper, Cato Institute, Feb. 2013. [PR]

Ku L, Jewers M. Health Care for Immigrants: Policies and Current Issues. Migration Policy Institute,
June 2013. www.migrationpolicy.org [PR]

Ku L, Bruen B, and Steinmetz E. Task 9: Medicaid DSH Simulation: Final Report Report to the Office
of the Assistant Secretary for Planning and Evaluation. Jan. 2013. [PR]

Ku L, Bruen B, Steinmetz E Beeson T. Task 7: Medicaid DSH Analytic Report Report to the Office of
the Assistant Secretary for Planning and Evaluation. Oct. 2012. [PR]

Ku L Cartwright-Smith L, Sharac J, Steinmetz E, Lewis J, Shin P. Deteriorating Access to Women's
Health Services in Texas: Potential Effects of the Women's Health Program Affiliate Rule, Geiger
Gibson/RCHN CHF Research Collaborative Brief, Issue No. 31. October 11, 2012

Ku L, Regenstein M, Shin P, Mead H, Levy A, Buchanan K, Byrne, F.. Coordinating and Integrating
Care for Safety Net Patients: Lessons from Six Communities. George Washington University Dept. of
Health Policy, May 21, 2012.

Ku L, Levy A, Bruen B. The Potential Primary Care Crisis in Texas: A County-Based Analysis Report
for Methodist Healthcare Ministries, April 2012.

Ku L, Cunningham M, Goetz-Goldberg D., Darnell J, Hiller M.. Quality Incentives for Federally
Qualified Health Centers, Rural Health Clinics and Free Clinics: A Report To Congress, report prepared
for U.S. Department of Health and Human Services for submission to Congress, January 23, 2012. [PR]

Ku L. Saving Money: The Massachusetts Medicaid Tobacco Cessation Benefit: A Policy Paper.
Partnership for Prevention. Jan. 2012.
http://www.prevent.org//data/images/roi%20policy%20paper_a.pdf

Ku L, Levy A, Lantz P, Pierre-Matthieu R. Options for CDC’s Cancer Screening Programs: Implications
of the Affordable Care Act. Report to the American Cancer Society and Centers for Disease Control and
Prevention, Nov. 15, 2011. [PR]

Ku L, Regenstein M., Shin P, Mead H, Levy A, Buchanan K, Byrne F. Coordinating and Integrating Care
for Safety Net Patients: Lessons from Six Communities, Draft Report to the Commonwealth Fund, Sept.
2011. [PR]


                                                  17
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 34 of 57



Ku L, Regenstein M., Shin P, Bruen B, Byrne FR. Improving the Integration and Coordination of Safety
Net Health Providers Under Health Reform: Key Issues, Commonwealth Fund Pub 1552, Oct. 2011.
Posted at http://www.commonwealthfund.org/~/media/Files/Publications/Issue%20Brief/2011/Oct/
1552_Ku_promoting_integration_safetynet_providers_under_reform_ib.pdf [PR]

Ku L, Shin P, Jones E, Bruen B. Transforming Community Health Centers into Patient-Centered Medical
Homes: The Role of Payment Reform, Report to the Commonwealth Fund, Sept. 28, 2011. Posted at
http://www.commonwealthfund.org/Publications/Fund-Reports/2011/Sep/Transforming-Community-
Health-Centers.aspx. [PR]

Ku L, Ferguson C. Medicaid Works: A Review of How Public Insurance Protects the Health and
Finances of Low-Income Families and Individuals. First Focus and George Washington Univ. Dept. of
Health Policy, June 2011.

Ku L. Medicaid in the Bull’s Eye.: Blog posted at Health Affairs blog website. April 15, 2011.
http://healthaffairs.org/blog/2011/04/15/medicaid-in-the-bulls-eye.

Rosenbaum S, Shin P, Ku L. Who Are the Health Center Patients Who Risk Losing Care Under the
House of Representatives Proposed FY 2011 Spending Reductions?. Issue No. 20. Geiger Gibson/RCHN
Community Health Foundation Research Collaborative Feb 24, 2011.

Ku L, Richard P, Dor A, Tan E, Shin P, Rosenbaum S. Strengthening Primary Care to Bend the Cost
Curve: The Expansion of Community Health Centers Through Health Reform, Brief No. 19. Geiger
Gibson/RCHN Community Health Foundation Research Collaborative, June 30, 2010.

Ku L, Shin P, Bruen B. Can Health Care Investments Stimulate the Economy?. Blog posted at Health
Affairs blog website, March 16, 2010.
http://healthaffairs.org/blog/2010/03/16/can-health-care-investments-stimulate-the-economy/

Shin P, Bruen B, Jones E, Ku L, Rosenbaum S. The Economic Stimulus: Gauging the Early Effects of
ARRA Funding on Health Centers and Medically Underserved Populations and Communities, Brief No.
17. Geiger Gibson/RCHN Community Health Foundation Research Collaborative, Feb. 2010.

Shin P, Bruen B, Ku L, Mead KH, Regenstein M, Rosenbaum S, Buchanan K, Smith K. The
Early Impact of ARRA on Community Health Centers: Analysis of HCQR2. Report to Health Resources
and Services Administration, Rockville, MD. February 2010.

Ku L, Rosenbaum S, Shin P. Using Primary Care to Bend the Cost Curve: The Potential Impact of
Health Center Expansion in Senate Reforms. Brief No. 16. Geiger Gibson/RCHN Community Health
Foundation Research Collaborative, Oct 14, 2009.

Shin P, Ku L, Mauery R, Finnegan B, Rosenbaum S. Estimating the Economic Gains for States as a
Result of Medicaid Coverage Expansions for Adults, Brief No. 15. Geiger Gibson/RCHN Community
Health Foundation Research Collaborative, Oct 7, 2009.

Ku L, Richard P, Dor A, Tan E, Shin P, Rosenbaum S. Using Primary Care to Bend the Curve:
Estimating the Impact of a Health Center Expansion on Health Care Costs. Brief No. 14. Geiger
Gibson/RCHN Community Health Foundation Research Collaborative, Sep 1, 2009.

Ku L. Do Medicaid and CHIP Measure Errors Correctly?. Dept. of Health Policy, George Washington
Univ. Aug. 4, 2009.


                                                  18
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19      Page 35 of 57



Ku L, Shin P, Rosenbaum S. Estimating the Effects of Health Reform on Health Centers’ Capacity to
Expand to New Medically Underserved Communities and Populations. Issue No. 11. Geiger
Gibson/RCHN Community Health Foundation Research Collaborative, Washington, DC. Jul 23, 2009.
Rosenbaum S, Jones E, Shin P and Ku L National Health Reform: How Will Medically Underserved
Communities Fare? Geiger Gibson / RCHN Community Health Foundation Research Collaborative,
Washington, DC. July 9, 2009.

Ku L, MacTaggart P, Pervez F, Rosenbaum S. Improving Medicaid’s Continuity and Quality of Care,
Association for Community Affiliated Plans, July 2009. [PR]

Finnegan B, Ku L, Shin P, Rosenbaum S. Boosting Health Information Technology in Medicaid: The
Potential Effect of the American Recovery and Reinvestment Act. Geiger Gibson / RCHN Community
Health Foundation Research Collaborative, Washington, DC. July 7, 2009.

Ku L. Expanding Coverage for Low-income Americans: Medicaid or Health Insurance Exchanges? Blog
posted at Health Affairs blog website, June 23, 2009. http://healthaffairs.org/blog/2009/06/23/expanding-
coverage-for-low-income-americans-medicaid-of-health-insurance-exchanges/

Shin P Ku L, Jones E, Finnegan B, Rosenbaum S. Financing Community Health Centers
As Patient- And Community-Centered Medical Homes: A Primer, George Washington Univ., May 27,
2009. [PR]

Ku L, Jones E, Finnegan B, Shin P, Rosenbaum S. Community Health Centers in the Midst of
Massachusetts’ Health Reform: How Is the Primary Care Safety Net Faring? Kaiser Commission on
Medicaid and the Uninsured and Geiger Gibson Community Health Program. March 2009. [PR]

Ku L. Restoring Medicaid and SCHIP Coverage to Legal Immigrant Children and Pregnant Women:
Implications for Community Health and Health Care for Tomorrow’s Citizens, Geiger Gibson/RCHN
Community Health Foundation Research Brief #7, Jan. 13, 2009. https://www.rchnfoundation.org/wp-
content/uploads/2013/02/GG-RCHN_No7.pdf

Ku L, Feiden K. Examining the Health Consequences of the 2008-09 Recession, Rapid Public Health
Policy Response Project, GW School of Public Health and Health Services, January 2009.

Ku L. The Dial and the Dashboard: The Child Well-Being Index and Public Policy, prepared for the
Foundation for Child Development, Jan. 2009.

Jones E, Ku L, Lippi J, Whittington R, Rosenbaum S. Designation of Medically Underserved and Health
Professional Shortage Areas: Analysis of the Public Comments on the Withdrawn Proposed Regulation.
Geiger Gibson/RCHN Community Health Foundation Research Brief #5. September 2008.

Shin P, Ku L, Jones E, Rosenbaum S. Grantee-Level Estimates Show that 31 Percent of All Health
Centers would Fail to Meet Tier Two Status under HRSA’s Proposed MUA/MUP/HPSA Designation
Regulations. Geiger Gibson/RCHN Community Health Foundation Research Brief #3. May 2008.

Shin P, Ku L, Jones E, Rosenbaum S. Analysis of the Proposed Rule on Designation of Medically
Underserved Populations and Health Professional Shortage Areas, (report and highlights) Geiger
Gibson/RCHN Community Health Foundation Research Collaborative, Department of Health Policy, The
George Washington University, revised May 1, 2008.




                                                   19
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 36 of 57



Ku L, Lindblom E. (authors not named) Expanding Children’s Health Insurance and Raising Federal
Tobacco Taxes Helps Low-Income Families, Joint Paper of the Center on Budget and Policy Priorities
and the Campaign for Tobacco-Free Kids, Oct. 16, 2007.
Ku L. ’Crowd-Out’ Is Not the Same as Voluntarily Dropping Private Health Insurance for Public
Program Coverage, Center on Budget and Policy Priorities, Sept. 27, 2007

Greenstein R, Ku L (authors not named) Charge That Bipartisan SCHIP Compromise Bill Aids
Undocumented Immigrants Is False, Center on Budget and Policy Priorities, Sept. 25, 2007.

Ku L. Collateral Damage: Children Can Lose Coverage When Their Parents Lose Health Insurance,
Center on Budget and Policy Priorities, Sept. 17, 2007.

Ku L (author not named), More Americans, Including More Children, Now Lack Health Insurance,
Center on Budget and Policy Priorities, Aug. 31, 2007.

Ku L, New Research Shows Simplifying Medicaid Can Reduce Children's Hospitalizations, Center on
Budget and Policy Priorities, June 11, 2007.

Ku L, Comparing Public and Private Health Insurance for Children, Center on Budget and Policy
Priorities, May 11, 2007.

Ku L, Reducing Disparities in Health Coverage for Legal Immigrant Children and Pregnant Women,
Center on Budget and Policy Priorities, April 20, 2007.

Ku L, Census Revises Estimates of the Number of Uninsured People, Center on Budget and Policy
Priorities, April 5, 2007.

Ku L, Schneider A, Solomon J, The Administration Again Proposes to Shift Federal Medicaid Costs to
States, Center on Budget and Policy Priorities, Feb.14, 2007.

Ku L. Medicaid Costs Are Growing More Slowly Than Costs For Medicare or Private Insurance, Center
on Budget and Policy Priorities, Nov. 13, 2006.

Ku L, Broaddus M. Coverage of Parents Helps Children, Too, Center on Budget and Policy Priorities,
Oct. 20, 2006.

Ku L Paying for Language Services in Medicare: Preliminary Options & Recommendations, National
Health Law Program and Center on Budget and Policy Priorities, Oct. 2006.
(www.healthlaw.org/library.cfm?fa=detail&id=118637&appView=folder)

Ku L, Broaddus M. Is Medicaid Responsible for the Erosion of Employer-Based Health Coverage?,
Center on Budget and Policy Priorities, Sept. 22, 2006.

Greenstein, R., Ku L and Dean, S. Survey Indicates House Bill Could Deny Voting Rights To Millions Of
U.S. Citizens, Center on Budget and Policy Priorities, Sept. 22, 2006.

Ku L, Cohen Ross D, Broaddus M. Documenting Citizenship and Identity Using Data Matches: A
Promising Strategy for State Medicaid Programs, Center on Budget and Policy Priorities, Sept. 1, 2006.

Ku L. Why Immigrants Lack Adequate Access to Health Care and Health Insurance, Migration
Information Source, Migration Policy Institute, Sept. 2006.
[PR](www.migrationinformation.org/Feature/display.cfm?id=417)


                                                  20
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19      Page 37 of 57




Kogan R, KuL, et al. Budget Process Bill Would Result in Deep Cuts in Medicare and Medicaid, Center
on Budget and Policy Priorities, Aug. 9, 2006.

Ku L. Revised Medicaid Documentation Requirement Jeopardizes Coverage for 1 To 2 Million Citizens,
Center on Budget and Policy Priorities, July 13, 2006.

Ku L. Using Information Technology to Document Citizenship in Medicaid, Center on Budget and Policy
Priorities, June 20, 2006.

Ku L. The Slowdown in Medicaid Expenditure Growth, Center on Budget and Policy Priorities, March
13, 2006.

Ku L, Broaddus M. New Requirement For Birth Certificates or Passports Could Threaten Medicaid
Coverage For Vulnerable Beneficiaries: A State-By-State Analysis, Center on Budget and Policy
Priorities, Revised Feb. 17, 2006.

Ku L Cohen Ross D. Broaddus M. Survey Indicates Deficit Reduction Act Jeopardizes Medicaid
Coverage for 3 to 5 Million U.S. Citizens, Center on Budget and Policy Priorities, Revised Feb. 17, 2006.

Schneider A, Ku L, et al. Administration’s Medicaid Proposals Would Shift Federal Costs to States,
Center on Budget and Policy Priorities, Feb. 14, 2006.

Ku L, Cohen Ross D. New Medicaid Requirement Is Unnecessary and Could Impede Citizens' Coverage,
Center on Budget and Policy Priorities, Revised Jan. 4, 2006.

Wachino V, Ku L, et al. Medicaid Provisions of House Reconciliation Bill Both Harmful and
Unnecessary Senate Bill Achieves Larger Savings Without Reducing Access to Care, Center on Budget
and Policy Priorities, Dec. 9, 2005

Ku L, Wachino V. Greenstein R. The House Reconciliation Bill’s Provisions On Medicaid Co-Payments
and Premiums: Are They Mild or Harsh? Center on Budget and Policy Priorities, Nov. 22, 2005.

Wachino V, Ku L , et al. An Analysis of The National Governors Association’s Proposals For Short-Run
Medicaid Reform Center on Budget and Policy Priorities, Oct. 14, 2005.

Ku L and Wachino V. Don't Shift Medicaid's Costs onto Those Who Can Least Afford Them The Hill,
July 20, 2005.

Ku L. Medicaid: Improving Health, Saving Lives, Center on Budget and Policy Priorities, July 19, 2005.

Ku L. New Research Sheds Light on Risks from Increasing Medicaid Cost-Sharing and Reducing
Medicaid Benefits, Center on Budget and Policy Priorities, July 18, 2005.

Ku L, Wachino V. Medicaid Commission Named By Secretary Leavitt Lacks Balance, Center on Budget
and Policy Priorities, July 10, 2005

Ku L, Wachino V. Assessing The National Governors Association's Proposals To Allow Increases In
Cost-Sharing Charges To Medicaid Beneficiaries, Center on Budget and Policy Priorities, July 7, 2005.

Ku L, Wachino.V. The Effect Of Increased Cost-Sharing In Medicaid: A Summary Of Research
Findings, Center on Budget and Policy Priorities, Revised, July 7, 2005.


                                                   21
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 38 of 57




Ku L, Broaddus M. Out-Of-Pocket Medical Expenses For Medicaid Beneficiaries Are Substantial And
Growing, Center on Budget and Policy Priorities, May 31, 2005.

Ku L, Solomon, J. Is Missouri's Medicaid Program Out-of-Step and Inefficient?, Center on Budget and
Policy Priorities, April 4, 2005.

Wachino V, Schneider A, Ku L. Medicaid Budget Proposals Would Shift Costs To States And Be Likely
To Cause Reductions In Health Coverage: Administration’s Proposal Also Implies Cap On Federal
Funding, Center on Budget and Policy Priorities, Feb. 18, 2005

Ku L, Broaddus M, Wachino, V.. Medicaid and SCHIP Protected Insurance Coverage for Millions of
Low-Income Americans, Jan. 31, 2005

Ku L and Wachino V. The Potential Impact of Eliminating TennCare and Reverting to Medicaid: A
Preliminary Analysis, Center on Budget and Policy Priorities, Nov. 15, 2004.

Ku L, Deschamps E, Hilman J. The Effects of Copayments on the Use of Medical Services and
Prescription Drugs in Utah’s Medicaid Program, Center on Budget and Policy Priorities, Nov. 2, 2004.

Ku L. Will the New TennCare Cutbacks Help Tennessee’s Economy? Center on Budget and Policy
Priorities, July 8, 2004.

Ku L, Nimalendran S. Losing Out: States Are Cutting 1.2 to 1.6 Million Low-Income People from
Medicaid, SCHIP and Other State Health Insurance Programs, Center on Budget and Policy Priorities,
Dec. 22, 2003.

Ku L, Broaddus M. Funding Health Coverage For Low-Income Children In Washington,
Center on Budget and Policy Priorities, Nov. 10, 2003.

Ku L, Report Documents Growing Disparities in Health Care Coverage Between Immigrant and Citizen
Children as Congress Debates Immigrant Care Legislation, Center on Budget and Policy Priorities, Oct.
14, 2003

Ku L. CDC Data Show Medicaid and SCHIP Played a Critical Counter-Cyclical Role in Strengthening
Health Insurance Coverage during the Economic Downturn, Center on Budget and Policy Priorities, Rev.
Oct. 8, 2003.

Ku L. How Many Low-Income Medicare Beneficiaries In Each State Would Be Denied The Medicare
Prescription Drug Benefit Under The Senate Drug Bill? Center on Budget and Policy Priorities, July 31,
2003.

Ku L. State Fiscal Relief Provides An Opportunity To Safeguard Medicaid Budgets, Center on Budget
and Policy Priorities, June 4, 2003

Ku L, Charging the Poor More For Health Care: Cost-Sharing In Medicaid, Center on Budget and Policy
Priorities, May 7, 2003.

Ku L, Fremstad S, Broaddus M. Noncitizens' Use Of Public Benefits Has Declined Since 1996, Center on
Budget and Policy Priorities, April 14, 2003.




                                                  22
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 39 of 57



Nathanson M,d Ku L. Proposed State Medicaid Cuts Would Jeopardize Health Insurance Coverage For
1.7 Million People: An Update, Center on Budget and Policy Priorities, Mar. 21, 2003.

Ku L, Shift In Costs From Medicare To Medicaid Is A Principal Reason For Rising State Medicaid
Expenditures, Center on Budget and Policy Priorities, March 3, 2003.

Ku L, The Medicaid-Medicare Link: State Medicaid Programs Are Shouldering A Greater Share of The
Costs Of Care For Seniors And People With Disabilities, Center on Budget and Policy Priorities, Feb. 25,
2003.

Ku L, Broaddus M. Why Are States' Medicaid Expenditures Rising? Jan. 13, 2003.

Cohen-Ross D, Ku L. Quarterly Status Reporting Could Jeopardize The Health Coverage Of Hundreds Of
Thousands Of Eligible Low-Income Californians, Center on Budget and Policy Priorities, Revised Dec.
23, 2002

Ku L, et al., Proposed State Medicaid Cuts Would Jeopardize Health Insurance Coverage for One Million
People, Center on Budget and Policy Priorities, Dec. 23, 2002.

Ku L, Cohen-Ross D. Staying Covered: The Importance of Retaining Health Insurance Coverage for
Low-income Families, Commonwealth Fund, Dec. 2002. (One of the most frequently downloaded
Commonwealth Fund reports in 2006.) [PR]

Ku L, New CDC Data Show the Importance of Sustaining Medicaid and SCHIP Coverage as Private
Health Insurance Erodes in 2002, Center on Budget and Policy Priorities, Revised Oct. 8, 2002.

Ku L, Cohen-Ross D, Nathanson M. State Medicaid Cutbacks and the Federal Role In Providing Fiscal
Relief to States, Center on Budget and Policy Priorities, Revised. Aug. 8, 2002

Ku L, Park E., Improving Transitional Medicaid to Promote Work and Strengthen Health Insurance
Coverage, Center on Budget and Policy Priorities, April 29, 2002.

Capps R, Ku L, et al. How Are Immigrants Faring After Welfare Reform? Preliminary Evidence from
Los Angeles County and New York City, Report to the Office of the Assistant Secretary for Planning and
Evaluation, Dept. of Health and Human Services, March 2002. Available at
http://aspe.hhs.gov/hsp/immigrants-faring02/index.htm. [PR]

Broaddus M, et al. Expanding Family Coverage: States' Medicaid Eligibility Policies for Working
Families in the Year 2000, Center on Budget and Policy Priorities, Revised Feb. 2002.

Ku L, Park E, Administration's Regulation to Reduce Medicaid Upper Payment Limit Would Further
Worsen State Budget Crises, Center on Budget and Policy Priorities, Dec. 11, 2001.

Ku L, Park E. Federal Aid to State Medicaid Programs Is Falling While the Economy Weakens, Center on
Budget and Policy Priorities, Oct. 6, 2001.

Ku L, Rothbaum E. Many States Are Considering Medicaid Cutbacks in the Midst of the Economic
Downturn, Center on Budget and Policy Priorities, October 26, 2001.

Park E, Ku L, Health Care Provisions of House Ways And Means Committee Stimulus Package Offer
Little Help for the Health Insurance Needs of Unemployed Workers, Center on Budget and Policy
Priorities, Oct. 19, 2001.


                                                  23
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 40 of 57




Park E, Ku L, Temporary Medicaid Improvements As Part of a Stimulus Package, Center on Budget and
Policy Priorities, Oct. 9, 2001.

Ku L, Counting the Uninsured: A Guide for the Perplexed, Center on Budget and Policy Priorities, Sept.
21, 2001

Park E, Ku L. Administration Medicaid and SCHIP Waiver Policy Encourages States to Scale Back
Benefits Significantly and Increase Cost-Sharing for Low-Income Beneficiaries, Center on Budget and
Policy Priorities, August 15, 2001.

Ku L, Guyer J. Medicaid Spending: Rising Again But Not to Crisis Levels, Center on Budget and Policy
Priorities, April 20, 2001.

Broaddus M, Ku L. Nearly 95 Percent of Low-Income Uninsured Children Now Are Eligible for
Medicaid or SCHIP, Center on Budget and Policy Priorities, Dec. 6, 2000.
12/6/00

Ku L, Freilich A., Caring for Immigrants: Health Care Safety Nets in Los Angeles, New York, Miami and
Houston, Kaiser Commission on Medicaid and the Uninsured, Feb. 2001.

Holahan J, Ku L, Pohl M.. Is Immigration Responsible for the Growth in the Number of Uninsured
People? Kaiser Commission on Medicaid and the Uninsured, March 2001.

Ku L, Blaney S. Health Coverage for Legal Immigrant Children: New Census Data Highlight Importance
of Restoring Medicaid and SCHIP Coverage, Center on Budget and Policy Priorities, Revised. Oct. 10,
2000.

Ormond B, Ku L and Bruen B. Engine of Change or One Force among Many? Section 1115
Demonstration Projects and Trends in Medicaid Expenditures (Baltimore, MD: Health Care Financing
Administration, February 2001).

Ku L, Limiting Abuses of Medicaid Financing: HCFA’s Plan to Regulate the Medicaid Upper Payment
Limit, Center on Budget and Policy Priorities, Sept. 27, 2000.

Ku L, Broaddus M. The Importance of Family-Based Insurance Expansions: New Research on the Effects
of State Health Reforms, Center on Budget and Policy Priorities, September 5, 2000.

Ku L, Matani S. Immigrants’ Access to Health Care and Insurance on the Cusp of Welfare Reform,
Assessing the New Federalism Discussion Paper 00-03, Washington, DC: The Urban Institute, June 2000.

Ku L, Garrett B. How Welfare Reform and Economic Factors Affected Medicaid Participation: 1984-96,
Assessing the New Federalism Discussion Paper 00-01, Washington, DC: The Urban Institute, February
2000.

Ku L, Ellwood MR, Hoag S, Ormond B, Wooldridge J. The Evolution of Medicaid Managed Care
Systems and Eligibility Expansions in Section 1115 Projects. Final report to the Health Care Financing
Administration, from the Urban Institute and Mathematica Policy Research, Inc., May 2000. [PR]

Coughlin T, Ku L, Kim, J., Reforming the Medicaid Disproportionate Share Program in the 1990s,
Assessing the New Federalism, The Urban Institute, Discussion Paper 99-14, (joint release with
Commonwealth Fund), 1999. [PR]


                                                   24
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19       Page 41 of 57




Ku L, Bruen B. The Continuing Decline in Medicaid Coverage, Assessing the New Federalism Brief A-
37, The Urban Institute, December 1999.

Ku L, Ullman F, Almeida R, What Counts? Determining Medicaid and CHIP Eligibility for Children,
Assessing the New Federalism Discussion Paper 99-05, Washington, DC: The Urban Institute, 1999.

Ku L, Hoag S. Medicaid Managed Care and the Marketplace: State Health Reforms in Hawaii,
Oklahoma, Rhode Island and Tennessee, Report to the Health Care Financing Administration from the
Urban Institute and Mathematica Policy Research, February 1998.

Ku L, Kessler B. The Number and Cost of Immigrants on Medicaid: National and State Estimates,
Report to the Office of the Assistant Secretary for Planning and Evaluation from the Urban Institute,
December 1997. [PR]

Ku L, Berkowitz, A., Ullman F, Regenstein M. Health Policy for Low-Income People in Mississippi,
Assessing the New Federalism, Washington, DC: The Urban Institute, December 1997. [PR]

Nichols L, Ku L, Norton S, Wall S. Health Policy for Low-Income People in Washington Assessing the
New Federalism, Washington, DC: The Urban Institute, November 1997. [PR]

Ku L, Wall S. The Implementation of Oklahoma's Medicaid Reform Program: SoonerCare, Report to the
Health Care Financing Administration from the Urban Institute and Mathematica Policy Research,
October 1997. [PR]

Ku L, Coughlin T, The Use of Sliding Scale Premiums in Subsidized Insurance Programs, Urban Institute
Working Paper, March 1997. [PR]

Ku L, Coughlin T, How the New Welfare Reform Law Affects Medicaid, Assessing New Federalism
Policy Brief No. A-7, the Urban Institute, February 1997. [PR]

Wooldridge J., Ku L, Coughlin T, Dubay L, Ellwood MR, Rajan S, Hoag S., Reforming State Medicaid
Programs: First Year Implementation Experiences from Three States, Mathematica Policy Research,
January 1997. [PR]

Wooldridge J, Ku L, Coughlin T, Dubay L, Ellwood MR, Rajan S, Hoag S. Implementing State Health
Care Reform: What Have We Learned from the First Year? The First Annual Report of the Evaluation of
Health Reform in Five States. Report to the Health Care Financing Administration, from Mathematica
Policy Research Inc. and the Urban Institute, December 1996. [PR]

Ku L, Wade M, Dodds S. How Cost-Reimbursement Affected Patients, Health Centers and Medicaid:
The Federally Qualified Health Center Program, Report to the Health Care Financing Administration,
from the Urban Institute and Mathematica Policy Research, Inc., August 1996.

Long S, Ciemnecki A, Coughlin T, Kenney G, Ku L, Mitchell J, Rajan S, Rosenbach M, Thornton C,
Wade M, Zuckerman S. Designing an Evaluation of the Medicaid Health Reform Demonstrations, Report
to the Health Care Financing Administration, from the Urban Institute, Center for Health Economics
Research and Mathematica Policy Research, Inc., Feb. 1996.

Holahan J, Coughlin T, Liu K, Ku L, Kuntz C, Wade M, Wall S. Cutting Medicaid Spending in
Response to Budget Caps, Report to the Kaiser Commission on the Future of Medicaid, Sept. 1995. [PR]



                                                    25
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19       Page 42 of 57



Wade M, Ku L, Dodds S. (1995). The Impact of the Medicaid FQHC Program on Center Users, FQHCs
and the Medicaid Program, Urban Institute Working Paper 06428-03, May 1995.

Ku L, Coughlin T. Medicaid Disproportionate Share and Related Programs: A Fiscal Dilemma for the
States and the Federal Government, Report to the Kaiser Commission on the Future of Medicaid from the
Urban Institute, December 1994.

Holahan J, Coughlin T, Ku L, Lipson D, Rajan S. Increasing Insurance Coverage through Medicaid
Waiver Programs, Urban Institute Working Paper 06433-005-01, November 1994.

Rajan S, Coughlin T, Ku L, Holahan J, Lipson, D. Increasing Insurance Coverage through Medicaid
Waiver Programs: Case Studies, Urban Institute Working Paper 06433-005-02, November 1994.

Ku L, Publicly Supported Family Planning in the United States: Financing of Family Planning Services.
Report to the Kaiser Family Foundation, The Urban Institute, June 1993.

Holahan J, Coughlin T, Ku L, Heslam D, Winterbottom C, The States' Response to Medicaid Financing
Crisis: Case Studies Report, Health Policy Center Report 6272-02, The Urban Institute, December 1992
(revised).

Sonenstein F, Ku L, Juffras J, Cohen B. Promising Prevention Programs for Children, Report to the
United Way of America, The Urban Institute, March 1991.

Ellwood MR, Ku L. Summary and Policy Recommendations: Studies on Health Care Services to
Severely Disabled Children, Report Submitted to the Office of the Assistant Secretary for Planning and
Evaluation, DHHS, Lexington, MA: SysteMetrics/ McGraw-Hill, August 1990.

Ku L, Who's Paying the Big Bills?: Very High Cost Pediatric Hospitalizations in California in 1987,
Report to Office of the Assistant Secretary for Planning and Evaluation, DHHS, Lexington, MA:
SysteMetrics/McGraw-Hill, August 1990.

Sonenstein F, Ku L, Adams EK, Orloff T. Potential Research Strategies to Evaluate the Effect of
Transitional Medicaid and Child Care Benefits, Report to the Office of the Assistant Secretary for
Planning and Evaluation, DHHS, Lexington, MA: SysteMetrics/McGraw-Hill, May 1990.

HIV/AIDS and Reproductive Health

Lindberg L, Ku L, Sonenstein F. Minor Mothers and Adult Fathers: Age Differences Between Teen
Mothers and Their Partners, Urban Institute Working Paper, 1996.

Sonenstein FL., Pleck JH, Ku L. Why Young Men Don't Use Condoms: Factors Related to Consistency
of Utilization, Sexuality and American Policy Seminar Series, Kaiser Family Foundation and American
Enterprise Institute for Public Policy Research, Washington, D.C., May 1995.

Ku L and the NSAM Study Team, Preliminary Results of the Pretest for the National Survey of
Adolescent Males, Report to the Centers for Disease Control and Prevention and the National Institute for
Child Health and Human Development, November 1994.

Ku L, Levine G, Sonenstein F, State STD Reporting Rules and Research Surveys, Report to the Centers
for Disease Control and Prevention, September 1994.

Sonenstein F, Pleck J, Ku L, The Male Side of the Equation, TEC Networks, 33:3-4, June 1992.


                                                   26
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19      Page 43 of 57




Sonenstein F, Pleck J, Ku L, Influences on Adolescent Male Premarital Sexual Behavior, Final Report to
the Office of Population Affairs, DHHS from Urban Institute, May 1992.

Sonenstein F, Pleck J, Ku L, Sex and Contraception Among Adolescent Males, TEC Networks, 29:1-3,
June 1991.

Sonenstein F, Pleck J, Calhoun C, Ku L, 1988 National Survey of Adolescent Males: A User's Guide to
the Machine Readable Files and Documentation, Data Set G6, Data Archives on Adolescent Pregnancy
and Pregnancy Prevention, Los Altos, CA: Sociometrics Corp, 1991.

Sonenstein F, Pleck J, Calhoun C, Ku L, Determinants of Contraceptive Use by Adolescent Males, Final
Report to the National Institute for Child Health and Human Development, Urban Institute, February
1991.

Food and Nutrition Policy

Ku L, Debating WIC, The Public Interest, 135: 108-12, Spring 1999. [PR]

Ku L, Cohen B, Pindus N. Full Funding for WIC: A Policy Review, Washington, DC: Urban Institute
Press, 1994.

Ku L, Long S, Brayfield A. and others, Low-Income Children's Nutritional Needs and Participation in
USDA's Food Assistance Programs. Final Report to the Food and Nutrition Service, USDA from the
Urban Institute, September 1993.

Ku L, Institutional Participation in the National School Lunch and Breakfast Programs, Final Report to
the Food and Nutrition Service, USDA from the Urban Institute, March 1993.

Ku L, Reported Meal Production Costs and Reimbursement Rates in the National School Lunch Program,
Draft Report to the Food and Nutrition Service, USDA from the Urban Institute, April 1992.

Ku L, Brayfield A, and others, Evaluation of Low-Income Children's Nutritional Needs and Participation
in USDA's Food Assistance Programs: Conceptual Assessment. Report to Food and Nutrition Service,
USDA from the Urban Institute, February 1992.

Ku L, McKearn M. Effects of the Temporary Emergency Food Assistance Program (TEFAP) on
Displacement of Commercial Sales, (with the Economic Research Service and Mathematica Policy
Research), Report to Congress, U.S. Dept. of Agriculture, August 1987.* [PR]

Ku L, Dalrymple R., Differences Between SIPP and Food and Nutrition Service Program Data on Child
Nutrition and WIC Program Participation, Survey of Income and Program Participation (SIPP) Working
Papers, No. 8707, Bureau of the Census, May 1987.

Ku L, Nutritional Research Relating to Infant Feeding in the WIC Program, Report to the Assistant
Secretary for Food and Consumer Services, June 1986.*

Richman L, Hidelbaugh T, McMahon-Cox N, Ku L, Dayton CM, Goodrich N. Study of WIC Participant
and Program Characteristics, Report to Congress, Food and Nutrition Service, U.S. Dept. of Agriculture
(with Ebon Research Systems and Abt Associates Inc.), April 1986. [PR]




                                                   27
        Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19      Page 44 of 57



Ku L, Abbot J, Forchheimer M. The Feasibility, Costs and Impacts of a Universal School Lunch Program,
Draft Report to Congress, U.S. Dept. of Agriculture, June 1985.

Puma M, Ku L, Economic Analysis of the Temporary Emergency Food Assistance Program, Report to
Congress, Food and Nutrition Service, U.S. Dept. of Agriculture, May 1985.* [PR]

Ku L, Nichols A. Report on the Food Bank Demonstration Project, Report to Congress, Food and
Nutrition Service, U.S. Dept. of Agriculture, April 1984.* [PR]

*      These reports were issued as official Agency or Department reports with no listed authors. In
       addition, Leighton Ku wrote numerous proposed and final regulations and legislative and budget
       reports while on the staff of the Food and Nutrition Service. In many cases, these were published
       in the Federal Register, Congressional Record and related Federal series.


Selected Presentations and Testimony

Ku, L. Testimony: Economic and Employment Benefits of Expanding Medicaid in North Carolina. Field
Hearing, North Carolina Assembly. Winston-Salem, NC. Aug. 16, 2019. Similar presentation at Field
Hearing, North Carolina Legislature, Raleigh, NC, Oct. 1, 2019.

Ku L. Current Threats to Medicaid. Dialogue on Diversity. UnidosUS. Washington, DC. June 26,
2019.

Ku, L, Rosenbaum S, Keith K, Blumberg L, Sidhu A. Health Policy Goes to Court: Collaborations of
Law and Research. AcademyHealth Annual Research Conf. Washington, DC. June 2, 2019

Ku L, Brantley E, Pillai D. The Effects of SNAP Work Requirements in Reducing Participation and
Benefits. AcademyHealth Annual Research Conf. Washington, DC. June 4, 2019

Brantley E, Pillai D, Ku L. Factors Affecting Enrollment in Public Programs. AcademyHealth Annual
Research Conf. Washington, DC. June 2, 2019

Ku, L. Immigrants and American Health Policy. Boston College. Global Migration Conference:
Inclusion and Exclusion. Boston MA April 12, 2019.

Ku, L. Medicaid Policy in the States. Scholars Strategy Network National Leadership Conference,
Washington DC. Jan. 18, 2019.

Ku, L. Health Insurance Coverage for DC Latinos. DC Latino Health Leadership Symposium.
Washington DC. Jan. 9, 2019.




                                                  28
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19     Page 45 of 57



Seiler N, Ku L. Medicaid’s Role in Addressing the Opioid Crisis. GW seminar, Nov. 16, 2017.

Ku L. Medicaid: Addressing Tobacco & Opioid Addictions. Presentation at Addressing Addiction:
Policy Prescriptions to Preventing Opiate Abuse and Tobacco Use. Health Policy Institute of Ohio,
Columbus, OH, Sept. 26, 2017.

Ku L. Economic and Employment Effects of the Better Care Reconciliation Act. Testimony to the
Maryland Legislative Health Insurance Coverage Protection Commission, Maryland House of Delegates,
Annapolis, MD. Aug. 1, 2017. Similar presentation at REMI webinar, Aug. 2, 2017.

Ku L. Economic and Employment Effects of the American Health Care Act. Presentation at
AcademyHealth Annual Research Conference, New Orleans, June 25, 2017. Similar presentations at
Policy in the Trump Era: National, State, and Regional Economic Impacts Conference, Hall of States,
Washington, D.C. June 19, 2017 and at Medicaid Policy Conference, Council of State Governments,
Washington, DC, June 29, 2017.

Ku L. Repealing Obamacare: Effects on the Health Workforce. Presentation at AcademyHealth Annual
Research Conference, New Orleans, June 26, 2017.

Brantley E, Ku L. Promoting Tobacco Cessation: The Role of Medicaid and Other Policies. Poster at
AcademyHealth Annual Research Conference, New Orleans, June 26, 2017.

Ku L. The Future of Medicaid. Conference on Obamacare After Obama. Southern Illinois
Healthcare/Southern Illinois University School of Law. Springfield, IL, May 19, 2017.

Brantley E, Ku L. Linking Data to Uncover Medicaid's Role in Cessation. National Conference on
Tobacco or Health, Austin TX, March 23, 2107.

Ku L. The Future of Medicaid and the Safety Net. Health Policy Expert Series. Milken Insitute School
of Public Health. March 21, 2017.

Ku L. Financial Consequences of ACA Repeal. Podcast, Feb. 15, 2017
http://www.commonwealthfund.org/interactives-and-data/multimedia/podcasts/new-directions-in-health-
care/the-impact-of-aca-repeal

Ku L. Repealing Health Reform: Economic and Employment Consequences for States. REMI Seminar,
Washington, DC. Jan. 27, 2016. Similar national webinar Feb. 1, 2017.

Ku L. Pay for Success Demonstrations of Supportive Housing for Chronically Homeless Individuals: The
Role of Medicaid. Association for Public Policy and Management Research Conference, Washington,
DC. Nov. 4, 2016.

Ku L. Immigrants and Community Health Centers. Pennsylvania Association of Community Health
Centers, Lancaster PA. Oct. 12, 2016.

Ku L. Moving Medicaid Data Forward (discussant). Mathematica Policy Research, Washington, DC Oct.
11, 2016.

Ku L. Medicaid Can Do More to Help Smokers Quit, Michael Davis Lecture, University of Chicago,
Oct. 4, 2016. Similar seminar at Univ. of Maryland, Sept. 15, 2016.

Ku L, Borkowski L. Publish or Perish: Advice for Publishing for Peer-Reviewed Journals in Health
Policy. GW Department of Health Policy & Management seminar, Sept. 20, 2016.



                                                  29
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 46 of 57



Ku L . Family Planning, Health Reform and Potential Restrictions on Coverage or Access, presented at
Contraception Challenged: Putting Zubik v. Burwell in Context, sponsored by National Family Planning
and Reproductive Health Association meeting at Capitol Visitors Center, Washington, DC, June 7, 2016.

Ku L Russell T. et al. Debate on the Role of Public Programs in Care for the Poor. Benjamin Rush
Institute, Washington, DC, April 1, 2016.

Brantley E, Ku L. Improved Access and Coverage Under The ACA: Are Immigrants at the Table?,
presented at GW Research Day, March 30, 2016. (Won prize for best policy and practice research.)

Ku L. The Role of the Health Care Safety Net, Virginia Commonwealth University, Richmond, March
17, 2016.

Ku L, Steinmetz E, Bysshe T. Medicaid Continuity of Coverage in an Era of Transition. Webinar for
Association of Community-Affiliated Plans, Nov. 2, 2015.

Ku L Bruen B, Steinmetz E, Bysshe T. Trends in Tobacco Cessation Among Medicaid Enrollees,
presented at AcademyHealth Annual Research Meeting, Minneapolis, June 15, 2015.

Ku L. Using Economic Impact Analysis in Medicaid Advocacy, presented at AcademyHealth Annual
Research Meeting, Minneapolis, June 13, 2015.

Ku L. The Translation of Health Services Research into Policy Related to the Affordable Care Act,
Presented at American Association of Medical Colleges, March 20, 2015.

Ku L. Policy and Market Pressures on Safety Net Providers, National Health Policy Conference, Feb. 10,
2015.

Ku L. ‘Economic and Employment Costs of Not Expanding Medicaid in North Carolina, Cone Health
Foundation, Greensboro, NC, Jan. 9, 2015.

Ku L . Health Reform: How Did We Get Here, What the Heck Is Going On and What Next?
Keynote Address: Medical Librarians Association, Alexandria VA, Oct. 20, 2014.

Ku L. Health Reform and the Safety Net. Testimony before Maryland Community Health Resources
Commission. Annapolis, MD, Oct. 2, 2014.

Ku L. Some Key Issues in Health Reform. Presented at American Association for the Advancment of
Science Health Policy Affinity Group Meeting, Washington, DC July 24, 2014.

Ku L, Curtis D. Barlow P. District of Columbia’s Health Benefits Exchange at the Launch of a State-
Based Exchange: Challenges and Lessons Learned Georgetown Law School Summer Session on Health
Reform, July 23, 2014.

Ku L. The Big Picture on Medicaid for State Legislators Presented at Council of State Governments.
Medicaid Workshop for Health Leaders, Washington, DC June 20, 2014.

Ku L, Frogner B, Steinmetz E, Pittman P. Many Paths to Primary Care: Flexible Staffing and
Productivity in Community Health Centers, Presented at Annual Research Conference AcademyHealth,
San Diego, CA, June 10, 2014.

Ku L, Zur J., Jones E, Shin, P, Rosenbaum S. How Medicaid Expansions and Post-ACA Funding Will

                                                  30
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19     Page 47 of 57



Affect Community Health Centers’ Capacity. Presented at Annual Research Conference AcademyHealth,
San Diego, CA, June 9, 2014.

Ku L. Critical Issues for Community Health Centers, Alliance for Health Reform briefing,
Commonwealth Fund, Washington, DC. May 16, 2014.

Ku L. Immigrants' Health Access: At the Nexus of Welfare, Health and Immigration Reform, Keynote
talk at Leadership Conference on Health Disparities, Harvard Medical School, Boston, MA May 6, 2014.

Ku L. Wellness and the District of Columbia. District of Columbia Chamber of Commerce forum,
Washington, DC, March 11, 2014.

Ku L. Health Care for Immigrant Families: A National Overview. Congressional Health Justice Summit,
Univ. of New Mexico - Robert Wood Johnson Center for Health Policy, Albuquerque, NM, Sept. 7, 2013.

Ku L. Health Reform: Promoting Cancer Prevention and Care. Talk to DC Citywide Navigators
Network, Washington, DC, July 15, 2013.

Ku L. Analyzing Policies to Promote Prevention and Health Reform. Seminar at the Centers for Disease
Prevention and Promotion, Atlanta, GA. July 10, 2013.

Ku L. Medicaid: Key Issues for State Legislators. Council on State Governments, Medicaid Workshop
for Health Leaders, Washington, DC, June 22, 2013.

Ku. L.Steinmetz E. Improving Medicaid’s Continuity of Care: An Update. Association of Community
Plans Congressional Briefing, May 10, 2013.

Ku L (with Brown C, Motamedi R, Stottlemeyer C, Bruen B) Economic and Employment Impacts of
Medicaid Expansions. REMI Monthly Policy Seminar, Washington, DC, April 24, 2013.

Ku L. Building Texas’ Primary Care Workforce, Legislative Briefing: Health Care Coverage Expansion
& Primary Care Access in Texas, Center on Public Priorties and Methodist Healthcare Ministries, Texas
Capitol, Austin, TX, Mar. 8, 2013

Ku L, Jewers M. Health Care for Immigrants: Policies and Issues in a New Year. Presentation to
Conference on After the Election: Policies Affecting Young Children of Immigrants, Migration Policy
Institute, Washington, DC, Jan. 17, 2013.

Ku L. Health Reform and the New Health Insurance Exchanges: Issues for Indiana Families, Indiana
Family Impact Seminar at Indiana State Legislature, Nov. 19, 2012.

Ku L. Pediatric Preventive Medical and Dental Care: The Role of Insurance and Poverty,
AcademyHealth Annual Research Meeting, Orlando, FL, June 24, 2012.

Ku L. A Medicaid Tobacco Cessation Benefit: Return on Investment, Webinar for Partnership for
Prevention and Action to Quit, Feb. 8, 2012.

Ku L. Safety Net Financing Issues, Webinar for National Workgroup on Integrating a Safety Net,
National Academy for State Health Policy, Feb. 6, 2012

Ku L. How Medicaid Helps Children: An Introduction. Briefing to Congressional Children’s Health


                                                  31
         Case 3:19-cv-01743-SI          Document 54         Filed 11/08/19      Page 48 of 57



Caucus, Jan. 25, 2012

Ku L. Market Access Webinar: Provider Access: Coordinating Medicaid & Exchanges: Continuity of
Services & the Role of Safety Net Providers, Webinar for Center for Consumer Information and
Insurance Oversight, Centers for Medicare & Medicaid Services, Dec. 15, 2011.

Ku L. The Safety Net: An Evolving Landscape, Presented to Grantmakers in Health, Washington, DC.
Nov. 3, 2011. [Similar talks in Orlando, FL to Blue Cross Blue Shield of Florida Foundation, Feb. 17,
2012 and in Williamsburg, VA to Williamsburg Community Health Foundation Apr. 3, 2012 and to
Virginia Health Foundation, Nov. 13, 2012]

Ku L. Open Access Publishing. Presented at forum for GW Medical Center faculty and staff, Oct. 24,
2011.

Ku L, Levy A. Implications of Health Reform for CDC’s Cancer Screening Programs: Preliminary
Results, Presentation to National Breast and Cervical Cancer Early Detection Program and Colorectal
Cancer Control Program Directors Meeting, Atlanta, GA, Oct. 21, 2011.

Ku L. Coordinating Medicaid & Exchanges: Continuity of Services & the Role of Safety Net Providers,
Presented to America’s Health Insurance Plans, Washington, DC. Sept. 16, 2011.

Ku L. The Potential Impact of Health Reform on CDC’s Cancer Screening Programs:
Preliminary Results, Presented to NBCCEDP Federal Advisory Committee Meeting, Atlanta, GA, Jun.
17, 2011. (Similar presentations to the American Cancer Society, Sept. 2011.)

Ku L. Crystal Balls and Safety Nets: What Happens After Health Reform? Presented at AcademyHealth,
Seattle, WA, June 2011.

Ku L. Strengthening Primary Care to Bend the Cost Curve: Using Research to Inform U.S. Policy,
International Community Health Center Conference, Toronto, Canada, June 2011

Ku L. Integrating/Coordinating Care for Safety Net Providers: Issues and Local Examples, International
Community Health Center Conference, Toronto, Canada, June 2011.

Ku L. Health Reform: Federal Implementation and More Unanswered Questions Presented at American
Society of Public Administration, Baltimore, MD, Mar. 14, 2011.

Ku L. Key Issues in the Confusing World of Health Reform, Presented to Industrial College of the
Armed Forces, National Defense University, Washington, DC, Feb. 25, 2011.

Ku L. Reducing Disparities and Public Policy Conflicts, Institute of Medicine Workshop on Reducing
Disparities in Life Expectancy, Washington, DC, Feb. 24, 2011.

Ku L. Primary Care, Hospitalizations and Health Reform, American Enterprise Institute Workshop,
Washington, DC, Feb. 17, 2011.

Ku L. The Promise and Perils of Health Policy for Asians in the United States, Invited keynote talk at 4th
International Asian Health and Wellbeing Conference, Univ. of Auckland, New Zealand, NZ, July 6,
2010. Similar talk at symposium sponsored by the New Zealand Office of Ethnic Affairs, Wellington,
NZ, July 8, 2010.



                                                    32
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19       Page 49 of 57



Ku L, Strengthening Primary Care to Bend the Cost Curve: The Expansion of Community Health Centers
Through Health Reform, Briefing for Senate and House staff and media, convened by Sen. Bernie
Sanders (VT), Russell Senate Office Building, June 30, 2010.

Ku L. Ready, Set, Plan, Implement. Executing Medicaid’s Expansion, Health Affairs Conference on
Health Reform, Washington, DC, June 8, 2010.

Ku L. Coordinating Care Among Safety Net Providers, Primary Care Forum, National Academy of State
Health Policy, Alexandria, VA, June 2, 2010.

Ku L.Title VI: The Role of Culturally Competent Communication in Reducing Ethnic and Racial Health
Care Disparities, National Minority AIDS Education and Training Center Spring Symposium, Howard
Univ. May 29, 2010.

Ku L. American Health Reform as Massive Incrementalism, American Association for Budget and
Program Analysis, Nov. 24, 2009.

Ku L. The Health Care Safety Net and Health Reform, National Academy of Public Administration,
Conference on Health Care for the Future, Nov. 22, 2009.

Ku L. The Health of Latino Children, National Council of La Raza Symposium on Latino Children and
Youth, Oct. 22, 2009.

Ku L. What the Obama Administration Will Mean for Child Health, AcademyHealth preconference
session on Child Health, Chicago, IL June 2009.

Ku L. Immigrants and health reform, 6th Annual Immigration and Law Conference, Georgetown Univ.
Law School, Migration Policy Institute and Catholic Legal Immigration Network, Washington, DC, June
24, 2009.

Ku L. From the Politics of No! to the Potential for Progress, invited keynote talk about immigrant policy
and research to Society for Research in Child Development, Denver, CO, April 1, 2009.

Ku L. Strengthening the Primary Care Safety Net, National Association of Community Health Centers,
Policy and Issues Conference, March 26, 2009.

Ku L. The Dial and the Dashboard: Assessing the Child Well-Being Index, Presentation to the Board of
the Foundation for Child Development, March 3, 2009.

Ku L. Key Data Concerning Health Coverage for Legal Immigrant Children and Pregnant Women,
invited presentation to Senate staff, Jan. 13, 2009.

Ku L. Comparing the Obama and McCain Health Plans, George Washington Univ. Medical School
Alumni Conference, Sept. 27, 2008.

Ku L. The Future of Medicaid, Medicaid Congress, sponsored by Avalere Health and Health Affairs,
Washington, DC, June 5, 2008.

Ku L. A Brief Appreciation of Health Advocates: Progress Made, Some Setbacks, Challenges Ahead,
Public Interest Law Center of Philadelphia Conference, Philadelphia, PA, May 14, 2008.



                                                   33
         Case 3:19-cv-01743-SI        Document 54        Filed 11/08/19     Page 50 of 57



Ku L. Financing Health Care Reform in New Jersey: Making Down Payments on Reform, Rutgers-AARP
Conference, New Brunswick, NJ. Mar. 18, 2008

Ku L, Perez T, Lillie-Blanton M. Immigration and Health Care-What Are the Issues, Kaiser Family
Foundation HealthCast, webcast interview March 12, 2008.

Ku L. How Research Might Affect SCHIP Reauthorization, Child Health Services Research Meeting at
AcademyHealth, Orlando, FL, June 2, 2007.

Ku L. Immigrant Children and SCHIP Reauthorization, Capital Hill Briefing conducted by the Population
Resource Center, April 20, 2007.

Ku L. Health Policy and Think Tanks, Robert Wood Johnson Health Policy Fellows, Institute of
Medicine, June 2006. Similar talk in other years.

Ku L. Medicaid Reform and Mental Health, National Alliance for the Mentally Ill, Annual Conference,
Austin, TX, June 20, 2005.

Ku L. Cost-sharing in Medicaid and SCHIP: Research and Issues, National Association of State Medicaid
Directors, Washington, DC, Nov. 18, 2004. Similar talk given to National Academy of State Health
Policy, St. Louis, MO, Aug. 2, 2004.

Ku L. Coverage of Poverty-Level Aged and Disabled in Mississippi’s Medicaid Program, Testimony to
Mississippi Senate Public Health and Welfare Committee, Aug. 24, 2004

Ku L. Medicaid Managed Care Issues, Testimony to Georgia House of Representatives Appropriations
Committee, March 2, 2004.

Ku L. Medi-Cal Budget Issues, Testimony to Joint Hearing of California Senate Budget and Health and
Human Services Committees, Feb. 26, 2003.

Ku L .New Opportunities to Improve Health Care Access and Coverage, American College of Emergency
Physicians, May 1, 2001.

Ku L,. Medicaid DSH and UPL: Perplexing Issues, National Association of Public Hospitals Health
Policy Fellows Conference, Washington, DC, Mar. 20, 2001.

Ku L, Insurance Coverage and Health Care Access for Immigrant Families, Testimony Before the U.S.
Senate Finance Committee, Washington, DC, March 13, 2001.

Ku L. Increasing Health Insurance Coverage for Low-Income Families and Children, Insuring the
Uninsured Project Conference, Sacramento, CA, Feb. 13, 2001.

Ku L, Concerning the Healthy Families Program Parent Expansion Proposal, Testimony
Before a Joint Hearing of the California Senate Health and Human Services and Insurance Committees
and Budget and Fiscal Review Subcommittee # 3, Sacramento, CA, January 30, 2001.

Ku L, Insurance Trends and Strategies for Covering the Uninsured, National Health Law Program
Conference, Washington, DC, Dec. 3, 2000.

Ku L, Improving Health Care Access and Coverage: New Opportunities for States in 2001, Midwest
Leadership Conference, Council of State Governments, Minneapolis, MN, August 6, 2000.


                                                 34
         Case 3:19-cv-01743-SI         Document 54       Filed 11/08/19      Page 51 of 57




Ku L, Health Care for Immigrants: Recent Trends and Policy Issues, Alliance for Health Reform,
Washington, DC, August 2, 2000. Similar talks in Miami at Florida Governor’s Health Care Summit and
in San Diego at California Program on Access to Care conference.

Ku L, Matani S, Immigrants’ Access to Health Care and Insurance on the Cusp of Welfare Reform,
presented at Association for Health Services Research Conference, Los Angeles, CA, June 25, 2000.

Ku L, Matani S. Immigrants and Health Care: Recent Trends and Issues, presented to the Association of
Maternal and Child Health Programs meeting, Washington, DC, March 7, 2000.

Ku L, Ellwood MR., Hoag S, Ormond B, Wooldridge J. Building a Newer Mousetrap: the Evolution of
Medicaid Managed Care Systems and Eligibility Expansions in Section 1115 Projects, presented at
American Public Health Association meeting, Chicago, IL, Nov. 10, 1999.

Ku L. Young Men’s Reproductive Health: Risk Behaviors and Medical Care@, presented at D.C.
Campaign to Prevent Teen Pregnancy Meeting, Washington, DC, Oct. 19, 1999.

Ku L, Medicaid and Welfare Reform: Recent Data, presented at Getting Kids Covered Conference,
sponsored by National Institute for Health Care Management and Health Resources and Services
Administration, Washington, DC, Oct. 6, 1999.

Ku L, Garrett B. How Welfare Reform and Economic Factors Affected Medicaid Participation, presented
at Association for Health Services Research meeting, Chicago, IL, June 29, 1999.

Ku L. Recent Factors Affecting Young Men's Condom Use, presented to conference sponsored by
National Campaign to Prevent Teen Pregnancy and Advocates for Youth, Washington, DC, February
1999.

Medicaid, Welfare Reform and CHIP: The Growing Gulf of Eligibility Between Children and Adults,
presented to National Association of Public Hospitals and Health Systems, Washington, DC, and to
Generations United, Washington, DC, September 1998.

Ku L. Sliding Scale Premiums and Cost-Sharing: What the Research Shows presented at workshop on
CHIP: Implementing Effective Programs and Understanding Their Impacts, Agency for Health Care
Policy and Research User Liaison Program, Sanibel Island, FL, June 30, 1998.

Ku L, Sonenstein F, Boggess S, Pleck J. Understanding Changes in Teenage Men's Sexual Activity: 1979
to 1995, presented at 1998 Population Association of America Meetings, Chicago, IL, April 4, 1998.

Ku L. Welfare Reform, Immigrants and Medicaid presented at Annual Meeting of the Association of
Maternal and Child Health Programs, Washington, DC, March 9, 1998. Similar talk presented at
Association for Health Services Research Meeting, Washington, DC, June 23, 1998.

Ku L. Medicaid Policy and Data Issues: An Overview presented to National Committee on Vital and
Health Statistics, DHHS, September 29, 1997.

Ku L. How Welfare Reform Will Affect Medicaid Coverage presented to National Ryan White Title IV
Program Conference, Washington, DC, November 8, 1996.




                                                  35
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19      Page 52 of 57



Ku L, Rajan S, Wooldridge J, Ellwood MR, Coughlin T, Dubay L. Using Section 1115 Demonstration
Projects to Expand Medicaid Managed Care in Tennessee, Hawaii and Rhode Island, presented at
Association of Public Policy and Management, Pittsburgh, Nov. 1, 1996.

Ku L. The Federal-State Partnership in Medicaid: Is Divorce Inevitable or Would Therapy Be Enough?
presented to Council of State Governments Conference on Managing the New Fiscal Federalism,
Lexington, KY, May 10, 1996.

Ku L. The Male Role in the Prevention of Teen Pregnancy, presented to the Human Services Committee,
National Council of State Legislatures, Washington, DC, May 9, 1996

Ku L. Implications of Converting Medicaid to a Block Grant with Budget Caps, presented to American
Medical Association State Legislation Meeting, Aventura, FL, Jan. 1996 and to the American Psychiatric
Association Public Policy Institute, Ft. Lauderdale, FL, March 1996.

Ku L. Medicaid: Program Under Reconstruction, presented at Speaker's Forum at New York City
Council, September 12, 1995.

Ku L. State Health Reform Through Medicaid Section 1115 Waivers, presented at Pew Health Policy
Conference, Chicago, IL, June 3, 1995.

Ku L. Setting Premiums for Participants in Subsidized Insurance Programs, presented at Conference on
the Federal-State Partnership for State Health Reform, sponsored by HCFA, the National Academy of
State Health Policy and RTI, March 15, 1995.

Ku L. Medicaid Disproportionate Share and Related Programs: A Fiscal Dilemma for the Federal
Government and the States, with Teresa Coughlin, presented to the Kaiser Commission on the Future of
Medicaid, November 13, 1994.

Ku L. Full Funding for WIC: A Policy Review, with Barbara Cohen and Nancy Pindus, presented at
Dirksen Senate Office Building, Washington, DC, in a panel hosted by the Center on Budget and Policy
Priorities, Bread for the World, the Food Research and Action Center and the National Association of
WIC Directors, May 5, 1994.

Ku L. The Financing of Family Planning Services in the U.S., presented at the Institute of Medicine,
National Academy of Sciences on February 15, 1994 and at the American Public Health Association
meeting, San Francisco, CA, October 25, 1993.

Ku L. Using SUDAAN to Adjust for Complex Survey Design in the National Survey of Adolescent
Males, with John Marcotte and Karol Krotki, briefing at National Institute of Child Health and Human
Development, Rockville, MD, April 2, 1992.

Ku L. The Association of HIV/AIDS Education with Sexual Behavior and Condom Use Among Teenage
Men in the United States with Freya Sonenstein and Joseph Pleck, presented at the Seventh International
Conference on AIDS, Florence, Italy, June 1991.

Ku L. Patterns of HIV-Related Risk and Preventive Behaviors Among Teenage Men in the United States,
with Freya Sonenstein and Joseph Pleck, paper presented at the Sixth International Conference on AIDS,
San Francisco, CA, June 23, 1990.

Ku L. Trends in Teenage Childbearing, Pregnancy and Sexual Behavior, paper presented at the American
Sociological Association Meeting, Washington, D.C., August 15, 1990.


                                                   36
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19       Page 53 of 57




Ku L. Research Designs to Assess the Effect of WIC Participation by Pregnant Women on Reducing
Neonatal Medicaid Costs, briefing to Congressional staff, February 1987.

Ku L. Testimony about the Special Supplemental Food Program for Women, Infants and Children
(WIC), with Frank Sasinowski, presented to House Education and Labor Committee on behalf of the
American Public Health Association, March 1983.

Media

Leighton Ku has extensive experience with electronic and print media. He has been interviewed by ABC,
NBC, CBS, Fox, PBS, National Public Radio, CNN, Bloomberg TV, BBC and other television or radio
news broadcasts and webcasts. He has been quoted or his research has been cited in the New York Times,
Los Angeles Times, Washington Post, Wall Street Journal, USA Today, Christian Science Monitor,
Huffington Post, Forbes, Fortune, US News and World Report, Politico, The Hill, Buzzfeed, and trade
publications, such as Modern Health Care, Nation’s Health or CQ HealthBeat, Kaiser Health News, etc.
He has been an online contributor to the Washington Post. He was a regular panelist on a radio talk show
about health policy, broadcast on WMAL in the Washington DC region. He has been cited as an expert
by PolitiFact and related fact-checking sources.

Service and Honors

Member, Executive Board, District of Columbia Health Benefits Exchange Authority (2012-now) (The
board governs the new health insurance exchange for the District of Columbia, based on the Patient
Protection and Affordable Care Act. This is a voluntary, unpaid position, appointed by the Mayor and
approved by the City Council. I was reappointed in 2018.) Chair of the Research Committee and
Information Technology Committee. Led working groups that developed the financial sustainability plan
for the Exchange, dental plans, standardized benefit plans and changes required in light of threats to the
Affordable Care Act.

Social Science Research Network, one of five most downloaded papers in field, Oct-Dec. 2018.

Commonwealth Fund, two of the top ten most frequently downloaded reports (2017).

Commonwealth Fund, one of top ten most frequently downloaded reports (2006).

Award for promoting racial and economic justice, Mississippi Center for Justice, 2005

Service award from the National WIC Directors Association (2002).

Choice (the magazine of the American Library Association for academic publications), top ten academic
books of the year (1994)

Pew Health Policy Fellow, Boston University and Brandeis University, 1987-1990.

Other Service

Submitted expert witness declaration in federal lawsuits on public charge regulations and health,
including La Clinica de la Raza, et al. v. Donald Trump, et al. United States District Court, Northern
District of California, September 1, 2019. Make the Road New York, et al v Ken Cucinelli, et al. United
States District Court, Southern District of New York, Sept. 9, 2019. State of New York, et al. v. U.S.



                                                    37
         Case 3:19-cv-01743-SI          Document 54        Filed 11/08/19      Page 54 of 57



Department of Homeland Security, et al. United States District Court, Southern District of New York,
Sept. 9, 2019.

Helped develop and cosigned amicus briefs on behalf of public health scholars in key federal lawsuits,
including King v Burwell (health insurance exchanges), Stewart v Azar (approval of Kentucky work
requirement waiver, versions 1 and 2), Gresham v Azar (approval of Arkansas work requirements). Texas
v Azar (constitutionality of ACA), Philbrick v Azar (approval of New Hampshire work requirement) and
Massachusetts v. US Dept of Health and Human Service (contraceptive mandate).

Parliamentarian, Milken Institute School of Public Health, 2019

Member, Technical Expert Panel, AHRQ Panel on Future of Health Services Research, RAND, 2019.

Served as expert witness in federal lawsuits on immigration and health, including State of Texas v United
States and Perez and State of New York v Trump (Deferred Action for Childhood Arrivals). 2018.

Co-Director, PhD Health Policy Program. First at GW Trachtenberg School of Public Policy and
Administration, now at Milken Institute School of Public Health, 2015-now

Served as search committee member, chair, Department of Health Policy and Management, 2019 and
faculty, Dept. of Exercise and Nutrition Sciences, 2019.

Search committee, Associate Provost for Graduate Studies, George Washington Univ, 2019

Member, AcademyHealth/NCHS Health Policy Fellowship Program board. 2016-17.

Affiliated faculty, Jacobs Institute of Women’s Health, 2015-now.

Advisory Board, Remaining Uninsured Access to Community Health Centers (REACH) Project, Univ. of
California Los Angeles, 2015-17.

Member, DC Metro Tobacco Research and Instruction Consortium (MeTRIC). 2014- present

Member, Health Workforce Research Institute, GW, 2013-present.

Member, National Advisory Board, Public Policy Center of University of Iowa, 2014-18.

Chair/Vice Chair, Advocacy Interest Group, AcademyHealth, 2014-17.

Member, Advisory Committee on Non-Health Effects of the Affordable Care Act, Russell Sage
Foundation, Dec. 2013.

Member, Technical Expert Group on the Affordable Care Act and the National Survey of Family Growth,
National Center for Health Statistics, Centers for Disease Control and Prevention, Nov. 2013

Member, Steering Committee, GW Institute of Public Policy, 2013-now

Member, External Review Committee for Department of Family Science for the University of Maryland
School of Public Health, 2012.

GW Faculty Senator, representing School of Public Health and Health Services, 2010-12.



                                                   38
         Case 3:19-cv-01743-SI          Document 54         Filed 11/08/19       Page 55 of 57



Member of numerous University, School and Departmental committees. 2008-present.

Member or chair, numerous faculty and dean search committees, Milken Institute School of Public Health
and School of Nursing, George Washington University. 2008-present.

National Institutes of Health, member of various grant review study sections (1996-now).

Invited reviewer. Committee on National Statistics. National Academy of Sciences. Databases for
Estimating Health Insurance Coverage for Children. 2010-11.

Grant reviewer. Robert Wood Johnson Public Health and Law program. 2010.

Invited reviewer, Institute of Medicine report on family planning services in the U.S., 2009.

External reviewer for faculty promotion and tenure for Harvard School of Public Health, Harvard Medical
School, Univ. of California at Los Angeles and at San Diego, Boston University, Baruch College, George
Mason University, University of Maryland, University of Iowa, Kansas University, Portland State
University, etc., 2008-present.

Submitted expert witness affidavits/declarations in federal, state and local lawsuits including: Texas v
United States and New York, et al. v. Trump (Deferred Action for Childhood Arrivals), Wood, et al. v.
Betlach, (Medicaid cost sharing), Lozano v. City of Hazleton (immigrant rights), Spry, et al., v. Thompson
(Medicaid cost-sharing), Dahl v. Goodno (Medicaid cost-sharing), Newton-Nations, et al., v. Rogers
(Medicaid cost-sharing) and Alford v. County of San Diego (cost-sharing for a local health program).

Board Member and Treasurer, Alliance for Fairness in Reforms to Medicaid (2002-2008)

Urban Institute, founding member, Institutional Review Board (1997-2000)

National Health Research Institute (Taiwan’s NIH) grant reviewer (1999).

Urban Institute, member, Diversity Task Force (1995)

Pew Health Policy Fellow, Boston University and Brandeis University, 1987-1990.

Consultant Services

Consortium of law practices, including Paul Weiss, National Health Law Program and New York State
Attorney General, 2019
Mexican American Legal Defense and Educational Fund, 2018
New Jersey State Attorney General, 2018
New York State Attorney General, 2017
First Hospital Foundation, Philadelphia PA, 2017
Wilmer Hale/Planned Parenthood Federation, 2017
Centers for Disease Control and Prevention, 2016

Professional Society Memberships and Service

AcademyHealth (formerly Association for Health Services Research), Program Selection Committees
(multiple years), chair Advocacy Interest Group (2014-16).
American Public Health Association
Association of Public Policy and Management, Program Selection Committees (many years)


                                                    39
         Case 3:19-cv-01743-SI         Document 54        Filed 11/08/19      Page 56 of 57




Editorial Peer Review Service

Associate editor, BMC Health Services Research, 2009 – 2013.

Reviewer for numerous journals, including Health Affairs, New England Journal of Medicine, Journal of
the American Medical Association, Pediatrics, American Journal of Public Health, Inquiry, Medical
Care, HSR, Medicare and Medicaid Research Review, American Journal of Preventive Medicine, Family
Planning Perspectives, Journal of Association of Public Policy and Management, Nicotine and Tobacco
Research, Maternal and Child Health, Journal of Health Care for the Poor and Underserved, JAMA-
Internal Medicine, Public Administration Review (1990 to now). In 2017, I reviewed 16 manuscripts for
journals. External reviewer for RAND Corporation, National Academy of Science, Oxford Univ. Press,
etc.

Public Health Practice Portfolio

Member, Executive Board, District of Columbia Health Benefits Exchange Authority (2012-now). The
board governs the new health insurance exchange for the District. (Nominated by the Mayor and
appointed by the City Council; reappointed in 2017). Chair of the IT and Eligibility Committee, Research
Committee and various working groups.

Member, Technical Expert Group, the Future of Health Services Research, for Agency for Healthcare
Research and Quality, conducted by RAND. Jan. 2019.

Expert Advisor, Russell Sage Foundation. Non-health effects of the Affordable Care Act. (2013).

Expert Advisor, Revisions to the National Survey of Family Growth, National Center for Health
Statistics, CDC (2013)

Member, Technical Advisory Committee for Monitoring the Impact of the Market Reform and Coverage
Expansions of the Affordable Care Act, sponsored by ASPE. (2013)

Member, Technical Advisory Group for the Design of the Evaluation of the Medicaid Expansion Under
the ACA, sponsored by ASPE (2012)

Member, National Workgroup on Integrating the Safety Net, National Academy of State Health Policy,
July 2011 – 2013.

Member, National Advisory group for Iowa Safety Net Integration project, 2011-2013.

Foundation for Child Development, Selection Committee, Young Scholars Program, 2008-2015.

Foundation for Child Development, Advisory Committee, Child Well-Being Index, 2008-present

Member, National Advisory Board, Center on Social Disparities on Health, University of California at
San Francisco, 2005-2008.

National Campaign to Prevent Teen Pregnancy, Member, Effective Programs and Research Task Force
(2000)

Doctoral Students Mentored/Advised


                                                  40
         Case 3:19-cv-01743-SI        Document 54        Filed 11/08/19     Page 57 of 57




Dissertations Completed
Prof. Peter Shin (chair)
Prof. Megan McHugh
Dr. Sarah Benatar
Dr. Emily Jones (chair)
Dr. Saqi Cho (chair)
Dr. DaShawn Groves (chair)
Dr. Heitor Werneck
Dr. Brad Finnegan (chair)
Dr. Maliha Ali
Dr. Christal Ramos
Dr. Qian (Eric) Luo
Dr. Bill Freeman
Dr. Serena Phillips
Dr. Julia Strasser
Dr. Kristal Vardaman (chair)
Dr. Brian Bruen
Dr. Xinxin Han (chair)

In Progress
Evelyn Lucas-Perry (chair)
Nina Brown
Kyle Peplinski (chair)
Shin Nozaki
Jessica Sharac (chair)
Mariellen Jewers (chair)
Erin Brantley
Leo Quigley (chair)
Brent Sandmeyer (chair)

Other Student Advising

Co-Director, Health Policy PhD Program.
Faculty advisor, MPH, health policy. Provide guidance to about a dozen MPH students per cohort.
Faculty Advisor, GW Health Policy Student Association, 2016-now




                                                 41
